                 Case 19-11595-LSS         Doc 185      Filed 08/13/19       Page 1 of 95



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                         )
    In re                                                )   Chapter 11
                                                         )
    BLACKHAWK MINING LLC, et al.,1                       )   Case No. 19-11595 (LSS)
                                                         )
                                  Debtors.               )   Jointly Administered
                                                         )

     FINAL ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
     FINANCING, (II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
     (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
          EXPENSE STATUS, (IV) GRANTING ADEQUATE PROTECTION TO THE
     PREPETITION SECURED PARTIES, (V) MODIFYING THE AUTOMATIC STAY,
                      AND (VI) GRANTING RELATED RELIEF


            Upon the motion (the “Motion”)2 of Blackhawk Mining LLC (the “Company”), and its

affiliated debtors, each as a debtor and debtor in possession (collectively, the “Debtors”) in the

above-captioned cases (the “Chapter 11 Cases”) pursuant to sections 105, 361, 362, 363,

364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e), 503 and 507 of title 11 of the United States Code,

11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004 and 9014 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 4001-2 of the




1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456);
Blackhawk Land and Resources, LLC (7839); Blackhawk River Logistics, LLC (3388); Blue Creek
Mining, LLC (2427); Blue Diamond Mining, LLC (3488); Eagle Shield, LLC (6721); FCDC Coal, Inc.
(6188); Guyandotte Mining, LLC (4882); Hampden Coal, LLC (8241); Kanawha Eagle Mining, LLC
(0586); Logan & Kanawha, LLC (3178); Panther Creek Mining, LLC (0627); Pine Branch Land, LLC
(9661); Pine Branch Mining, LLC (9681); Pine Branch Resources, LLC (9758); Redhawk Mining, LLC
(0852); Rockwell Mining, LLC (3874); Spruce Pine Land Company (2254); Spurlock Mining, LLC (2899);
Triad Mining, LLC (7713); and Triad Trucking, LLC (6112). The location of the Debtors’ service address
in these chapter 11 cases is 3228 Summit Square Place, Suite 180, Lexington, Kentucky 40509.
2
       Capitalized terms used herein and not herein defined have the meaning ascribed to such terms in
the Motion.
             Case 19-11595-LSS         Doc 185      Filed 08/13/19    Page 2 of 95



Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Bankruptcy Rules”) seeking, among other things:

              (i)    authorization for (x) the Company and certain of its subsidiaries party to
                     the DIP ABL Credit Agreement (as defined below) as borrowers
                     (collectively, the “DIP ABL Borrowers”) to obtain postpetition financing
                     as set forth in the DIP ABL Financing Documents (as defined below) (the
                     “DIP ABL Financing”), and for the DIP ABL Guarantors3 (together with
                     the DIP ABL Borrowers, the “DIP ABL Loan Parties”) to guaranty the
                     obligations (the “DIP ABL Obligations”) of the DIP ABL Borrowers in
                     connection with the DIP ABL Financing; and (y) the Company to obtain
                     postpetition financing as set forth in the Term DIP Documents (as defined
                     below) (the “Term DIP Financing” and, together with the DIP ABL
                     Financing, the “DIP Financing”), and for the Term DIP Guarantors4
                     (together with the Company, the “Term DIP Loan Parties”; the Term DIP
                     Loan Parties and the DIP ABL Loan Parties are collectively referred to
                     herein as the “DIP Loan Parties”) to guaranty the obligations (the “Term
                     DIP Obligations” and, together with the DIP ABL Obligations, the “DIP
                     Obligations”) of the Company in connection with the Term DIP
                     Financing; the DIP Financing consisting of:

                     (I)      a superpriority debtor-in-possession asset-based revolving credit
                              facility made available to the DIP ABL Borrowers in an aggregate
                              principal amount of up to $90,000,000 (the “DIP ABL Facility”),
                              pursuant to the terms and conditions of that certain Senior Secured
                              Superpriority Debtor in Possession ABL Credit Agreement (as
                              may be amended, restated, supplemented, waived or otherwise
                              modified from time to time in accordance with the terms hereof
                              and thereof, the “DIP ABL Credit Agreement”), among the DIP
                              ABL Borrowers, the DIP ABL Guarantors and MidCap Funding
                              IV Trust, as administrative agent (in such capacity, the “DIP ABL
                              Agent”), the lenders party thereto, including their respective
                              successors and assigns (the “DIP ABL Lenders” and, together
                              with the DIP ABL Agent, the “DIP ABL Secured Parties”),
                              substantially in the form attached to the Motion as Exhibit B; and

                     (II)     a superpriority debtor-in-possession term loan credit facility made
                              available to the Company in an aggregate principal amount of up
                              to $150,000,000 (the “Term DIP Facility” and, together with the

3
      The “DIP ABL Guarantors” shall mean, collectively, the “Guarantors” (as defined in the DIP
ABL Credit Agreement).
4
       The “Term DIP Guarantors” shall mean, collectively, the “Guarantors” (as defined in the Term
DIP Credit Agreement).



                                                2
Case 19-11595-LSS         Doc 185    Filed 08/13/19    Page 3 of 95



                DIP ABL Facility, the “DIP Facilities”) to be provided by certain
                of the Prepetition First Lien Term Loan Lenders (as defined below)
                or their designees (in their capacity as lenders under the Term DIP
                Facility, the “Term DIP Lenders”) in the form of (X) new money
                term loans (the “New Money Term DIP Loans”) in an aggregate
                principal amount of up to $50 million and (Y) roll-up term loans
                (the “Term DIP Roll-Up Loans” and, together with the New
                Money Term DIP Loans, the “Term DIP Loans”), which shall be
                secured on a junior basis to the New Money Term DIP Loans, to
                convert Prepetition First Lien Term Loans (as defined below) held
                by the Term DIP Lenders in the aggregate principal amount of up
                to $100 million, in each case pursuant to the terms and conditions
                of that certain Senior Secured Debtor-in-Possession Term Loan
                Credit Agreement (as may be amended, restated, supplemented,
                waived or otherwise modified from time to time in accordance
                with the terms hereof and thereof, the “Term DIP Credit
                Agreement” and, together with the DIP ABL Credit Agreement,
                the “DIP Credit Agreements”), among the Company, the Term
                DIP Guarantors, the Term DIP Lenders and Cantor Fitzgerald
                Securities (“Cantor”), as administrative agent and collateral agent
                (in such capacities, the “Term DIP Agent” and, together with the
                DIP ABL Agent, the “DIP Agents”; the Term DIP Lenders
                together with the Term DIP Agent, the “Term DIP Secured
                Parties”; the Term DIP Secured Parties, together with the DIP
                ABL Secured Parties are collectively referred to herein as the “DIP
                Secured Parties”), substantially in the form attached to the Motion
                as Exhibit C;

 (ii)    authorization for:

        (I)     the DIP ABL Borrowers and the DIP ABL Guarantors to execute
                and enter into the DIP ABL Credit Agreement, the Security
                Agreement (as defined in the DIP ABL Credit Agreement) and any
                other agreements, instruments, pledge agreements, guarantees,
                security agreements, intellectual property security agreements,
                control agreements, notes and other DIP ABL Financing
                Documents (as defined in the DIP ABL Credit Agreement) and
                documents related thereto, including, without limitation, the “Fee
                Letter” (as defined in the DIP ABL Credit Agreement), and the
                DIP ICA (as defined below) (as each of the foregoing may be
                amended, restated, supplemented, waived, and/or modified from
                time to time in accordance with the terms hereof and thereof, and
                collectively with the DIP ABL Credit Agreement, the “DIP ABL
                Financing Documents”) and to perform their respective
                obligations thereunder and all such other and further acts as may
                be necessary, appropriate, or desirable in connection with the DIP
                ABL Financing Documents;


                                 3
               Case 19-11595-LSS            Doc 185       Filed 08/13/19      Page 4 of 95



                        (II)     the Company and the Term DIP Guarantors to execute and enter
                                 into the Term DIP Credit Agreement, Security Agreement (as
                                 defined in the Term DIP Credit Agreement) and any other
                                 agreements, instruments, pledge agreements, guarantees, security
                                 agreements, intellectual property security agreements, control
                                 agreements, notes and other Credit Documents (as defined in the
                                 Term DIP Credit Agreement) and documents related thereto,
                                 including, without limitation, the DIP ICA (as each of the
                                 foregoing may be amended, restated, supplemented, waived,
                                 and/or modified from time to time in accordance with the terms
                                 hereof and thereof, and collectively with the Term DIP Credit
                                 Agreement, the “Term DIP Documents”; the Term DIP
                                 Documents together with the DIP ABL Financing Documents, are
                                 collectively referred to herein as the “DIP Documents”) and to
                                 perform their respective obligations thereunder and all such other
                                 and further acts as may be necessary, appropriate, or desirable in
                                 connection with the Term DIP Documents;

                (iii)    the DIP Loan Parties to apply the Debtors’ prepetition and postpetition
                         accounts receivable to the outstanding principal balance of the Prepetition
                         ABL Debt (as defined below) and use the proceeds of the DIP ABL
                         Financing to refinance the remainder of the Prepetition ABL Debt,
                         including interest and fees through the date of repayment (at the non-
                         default contract rate), which refinancing shall be indefeasible upon the
                         occurrence of the ABL Discharge;5

                (iv)     until the occurrence of the ABL Discharge, the granting of Postpetition
                         liens to the Prepetition ABL Agent (as defined below) and the Prepetition
                         ABL Lenders (as defined below) in connection with the Prepetition ABL
                         Credit Agreement (as defined below);


5
          “ABL Discharge” means the indefeasible payment of the Prepetition ABL Debt (as defined below)
in full in cash, including interest and fees through the date of repayment (at the non-default contract rate),
which shall be deemed to have occurred if no adversary proceeding or contested matter is timely and
properly asserted in accordance with the Interim Order (I) Authorizing the Debtors to Obtain Postpetition
Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Providing
Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the Prepetition Secured
Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
Relief [D.I. 81] (the “Interim Order”) and this Final Order (the “Final Order”) with respect to the
Prepetition ABL Debt or against any Prepetition ABL Secured Party (as defined below), or if such an
adversary proceeding or contested matter is timely and properly asserted in accordance with the Interim
Order and this Final Order, upon the final disposition of such adversary proceeding or contested matter in
favor of the applicable Prepetition ABL Secured Party or Parties by order of a court of competent
jurisdiction; provided that, for the avoidance of doubt, interest shall cease to accrue on the Prepetition ABL
Debt upon the repayment in full in cash, including interest and fees through the date of repayment, of the
Prepetition ABL Debt upon the entry of this Final Order unless the Prepetition ABL Debt is reinstated.



                                                      4
Case 19-11595-LSS        Doc 185      Filed 08/13/19    Page 5 of 95



 (v)     authorization to convert $2.00 of Prepetition First Lien Term Loan Debt
         (up to an aggregate principal amount of $100 million) held by the Term
         DIP Lenders into Term DIP Roll-Up Loans for each $1.00 of New Money
         Term DIP Loans funded by the Term DIP Lenders;

 (vi)    authorization for the DIP Loan Parties to grant adequate protection to the
         Prepetition Secured Parties (as defined below) under, or in connection
         with, or according to the priorities of, the following agreements, as
         applicable:

        (I)     that certain Credit Agreement, dated as of September 6, 2017 (as
                amended, supplemented, restated or otherwise modified prior to
                the Petition Date (as defined below), the “Prepetition ABL Credit
                Agreement” and, the facility thereunder, the “Prepetition ABL
                Credit Facility”), among the DIP ABL Borrowers, the guarantors
                party thereto (the “Prepetition ABL Guarantors”), MidCap
                Funding IV Trust, as successor agent (the “Prepetition ABL
                Agent”), the lenders party thereto (the “Prepetition ABL Lenders”
                and, together with the Prepetition ABL Agent and any other
                “Secured Creditor” as defined in the Prepetition ABL Credit
                Agreement, the “Prepetition ABL Secured Parties”), and those
                certain Security Documents (as defined in the Prepetition ABL
                Credit Agreement and, collectively with the Prepetition ABL
                Credit Agreement, and all other documentation executed in
                connection therewith, the “Prepetition ABL Financing
                Documents”);

        (II)    First Lien Term Loan Agreement, dated as of February 17, 2017
                (as amended, supplemented, restated or otherwise modified prior to
                the Petition Date, the “Prepetition First Lien Term Loan Credit
                Agreement,” the facility thereunder, the “Prepetition First Lien
                Term Loan Credit Facility,” and the loans extended thereunder,
                the “Prepetition First Lien Term Loans”), among the Company,
                as borrower, the guarantors party thereto (the “Prepetition First
                Lien Term Loan Guarantors”), Cantor, as successor
                administrative agent and collateral agent (the “Prepetition First
                Lien Term Loan Agent”), and the lenders party thereto (the
                “Prepetition First Lien Term Loan Lenders” and, together with
                the Prepetition First Lien Term Agent, the “Prepetition First Lien
                Term Loan Secured Parties”), and those certain Credit
                Documents (as defined in the Prepetition First Lien Term Loan
                Credit Agreement and, collectively with the Prepetition First Lien
                Term Loan Credit Agreement, and all other documentation
                executed in connection therewith, the “Prepetition First Lien
                Term Loan Documents”);




                                  5
              Case 19-11595-LSS           Doc 185       Filed 08/13/19     Page 6 of 95



                       (III)    Second Lien Term Loan Agreement, dated as of October 28, 2015
                                (as amended, supplemented, restated or otherwise modified prior to
                                the Petition Date, the “Prepetition Second Lien Term Loan
                                Credit Agreement”6 and, the facility thereunder, the “Prepetition
                                Second Lien Term Loan Credit Facility”7), among the Company,
                                as borrower, the guarantors party thereto (the “Prepetition Second
                                Lien Term Loan Guarantors”), Cortland Capital Market
                                Services, LLC, as administrative agent and collateral agent (the
                                “Prepetition Second Lien Term Loan Agent” and together with
                                the Prepetition First Lien Term Loan Agent and Prepetition ABL
                                Agent, the “Prepetition Agents”), and the lenders party thereto
                                (the “Prepetition Second Lien Term Loan Lenders”8 and,
                                together with the Prepetition Second Lien Term Loan Agent, the
                                “Prepetition Second Lien Term Loan Secured Parties”9), and
                                those certain Credit Documents (as defined in the Prepetition
                                Second Lien Credit Agreement and, collectively with the
                                Prepetition Second Lien Credit Agreement, and all other
                                documentation executed in connection therewith, the “Prepetition
                                Second Lien Term Loan Documents” and together with the
                                Prepetition First Lien Term Loan Documents and Prepetition ABL
                                Financing Documents, the “Prepetition Documents”);

                       (IV)     ABL Intercreditor Agreement, dated as of September 6, 2017 (as
                                amended, restated or otherwise modified from time to time, the
                                “Prepetition ABL Intercreditor Agreement”) entered into
                                between the Prepetition ABL Agent, the Prepetition First Lien
                                Term Loan Agent, and one or more of the Debtors;

                       (V)      Amended and Restated Junior Priority Intercreditor Agreement,
                                dated as of February 17, 2017 (as amended, restated or otherwise
                                modified from time to time, the “Prepetition Junior Lien

6
       The Prepetition ABL Credit Agreement, the Prepetition First Lien Term Loan Credit Agreement
and the Prepetition Second Lien Term Loan Credit Agreement are collectively referred to as the
“Prepetition Credit Agreements.”
7
         The Prepetition ABL Credit Facility, the Prepetition First Lien Term Loan Credit Facility and the
Prepetition Second Lien Term Loan Credit Facility are collectively referred to as the “Prepetition Credit
Facilities.”
8
         The Prepetition First Lien Term Loan Lenders and the Prepetition Second Lien Term Loan Lenders
are collectively referred to as the “Prepetition Term Loan Lenders”, and, together with the Prepetition
ABL Lenders, the “Prepetition Lenders.”
9
        The Prepetition First Lien Term Loan Secured Parties and the Prepetition Second Lien Term Loan
Secured Parties are collectively referred to as the “Prepetition Term Loan Secured Parties”, and, together
with the Prepetition ABL Secured Parties, the “Prepetition Secured Parties”.



                                                    6
Case 19-11595-LSS         Doc 185      Filed 08/13/19    Page 7 of 95



                Intercreditor Agreement” and, together with the Prepetition ABL
                Intercreditor Agreement, the “Prepetition Intercreditor
                Agreements”) entered into between the Prepetition ABL Agent,
                the Prepetition First Lien Term Loan Agent, the Prepetition Second
                Lien Term Loan Agent and one or more of the Debtors;

 (vii)   subject to the restrictions set forth in the DIP Documents and this Final
         Order, authorization for the DIP Loan Parties to continue to use Cash
         Collateral (as defined below) and all other Prepetition Collateral (as
         defined below) in which any of the Prepetition Secured Parties has an
         interest, and to grant adequate protection to the Prepetition Secured Parties
         with respect to, inter alia, such use of Cash Collateral and other
         Prepetition Collateral;

 (viii) authorization for the DIP Loan Parties to pay the principal, interest, fees,
        expenses and other amounts payable under the DIP Documents as such
        become earned, due and payable, including, but not limited to, unused line
        commitment fees, upfront fees, structuring fees, backstop fee, closing fees,
        exit fees, prepayment fee, audit fees, appraisal fees, valuation fees,
        administrative agent’s fees, the reasonable fees and disbursements of the
        DIP Agents’ and DIP Lenders’ attorneys, advisors, accountants,
        appraisers, bankers, and other consultants, all to the extent provided in,
        and in accordance with, the DIP Documents;

 (ix)    approval of certain stipulations by the Debtors with respect to the
         Prepetition Documents and the liens, claims, and security interests arising
         therefrom;

 (x)     the granting to the DIP Secured Parties of allowed superpriority claims,
         subject to the Carve-Out (as defined below), pursuant to section 364(c)(1)
         of the Bankruptcy Code payable from and having recourse to all assets of
         the DIP Loan Parties;

 (xi)    the granting to the DIP Secured Parties of liens pursuant to section
         364(c)(2) and 364(c)(3) of the Bankruptcy Code and priming liens
         pursuant to section 364(d) of the Bankruptcy Code on all prepetition and
         postpetition property of the DIP Loan Parties’ estates and all proceeds
         thereof, including any Avoidance Proceeds (as defined below), in each
         case subject to the Carve-Out and with the relative priorities set forth in
         this Final Order and on Exhibit A hereto;

 (xii)   a waiver of (a) the Debtors’ right to surcharge the Prepetition Collateral
         and the DIP Collateral (as defined below) (together, the “Collateral”)
         pursuant to section 506(c) of the Bankruptcy Code, and (b) any right of the
         Debtors under the “equities of the case” exception under section 552(b) of
         the Bankruptcy Code; and




                                   7
              Case 19-11595-LSS          Doc 185      Filed 08/13/19     Page 8 of 95



               (xiii) modification of the automatic stay to the extent set forth herein and in the
                      DIP Documents;

and due and appropriate notice of the Motion and the Final Hearing (as defined below) having

been served by the Debtors on the parties identified in the Motion, and it appearing that no other

or further notice need be provided; and this Court having found that it may enter a final order

consistent with Article III of the United States Constitution; and the Court having reviewed the

Motion; and pursuant to Bankruptcy Rule 4001, the interim hearing on the Motion having been

held by this Court on July 22, 2019 (the “Interim Hearing”); and the Interim Order having been

entered by this Court on July 23, 2019; and the final hearing on the Motion having been noticed

and held by this Court on August 13, 2019 (the “Final Hearing”); and the relief requested in the

Motion being in the best interests of the Debtors, their creditors and their estates and all other

parties in interest in these Chapter 11 Cases; and the Court having determined that the relief

requested in the Motion is necessary to avoid irreparable harm; and the Court having determined

that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and upon the record made by the Debtors in the Motion, the Declaration of Marc D.

Puntus in Support of the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing

the Debtors to (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting

Liens and Superpriority Administrative Expense Claims, (III) Granting Adequate Protection,

(IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and (VI) Granting Related

Relief (the “Puntus Declaration”), the Declaration of Jesse M. Parrish, Chief Financial Officer

of Blackhawk Mining LLC, in Support of the Chapter 11 Petitions and First Day Motions (the

“First Day Declaration”), the DIP Documents, and in the evidence submitted and arguments

made by the Debtors at the Interim Hearing and the Final Hearing, and after due deliberation and

sufficient cause appearing therefor;



                                                  8
              Case 19-11595-LSS         Doc 185      Filed 08/13/19     Page 9 of 95



       IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

       1.      Disposition. The relief requested in the Motion is GRANTED ON A FINAL

BASIS in accordance with the terms of this Final Order. Any and all objections to the Motion

with respect to the entry of this Final Order that have not been withdrawn, waived, settled, or

resolved and all reservations of rights included therein, are hereby denied and overruled on the

merits. This Final Order shall become effective immediately upon its entry.

       2.      Petition Date. On July 19, 2019 (the “Petition Date”), each Debtor filed a

voluntary petition (each, a “Petition”) under chapter 11 of the Bankruptcy Code. The Debtors

continue to operate their businesses and manage their properties as debtors-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been

appointed in any of the Chapter 11 Cases.

       3.      Jurisdiction. This Court has core jurisdiction over the Chapter 11 Cases, the

Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012. Venue is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409.

       4.      Committee Formation. As of the date hereof, no official committee of unsecured

creditors under section 1102 of the Bankruptcy Code (the “Committee”) or any other statutory

committee has been appointed in the Chapter 11 Cases.

       5.      Notice. Appropriate notice of the Motion has been provided in accordance with

the Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules. No other or

further notice of this Final Order shall be required. The relief granted herein is necessary to

avoid irreparable harm to the Debtors and their estates.




                                                 9
             Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 10 of 95



       6.      Debtors’ Stipulations. Without prejudice to the rights of any other party in

interest, and subject to the limitations thereon contained in paragraphs 26 and 28 below, the

Debtors admit, stipulate and agree that:

               (a)     (i) as of the Petition Date: (A) the DIP ABL Borrowers and the Prepetition

ABL Guarantors were justly and lawfully indebted and liable to the Prepetition ABL Secured

Parties, without defense, counterclaim, recoupment or offset of any kind, in the aggregate

principal amount of not less than $82,000,000 in respect of loans made to the DIP ABL

Borrowers, plus accrued and unpaid interest thereon and fees, expenses (including, without

limitation, any attorneys’, accountants’, appraisers’ and financial advisors’ fees, in each case,

that are chargeable or reimbursable under the Prepetition ABL Financing Documents), charges,

indemnities and other obligations incurred in connection therewith (whether arising before or

after the Petition Date) as provided in the Prepetition ABL Financing Documents (the

“Prepetition ABL Debt”), which Prepetition ABL Debt has been guaranteed on a joint and

several basis by all of the Prepetition ABL Guarantors; (B) the Company and the Prepetition

First Lien Term Loan Guarantors were justly and lawfully indebted and liable to the Prepetition

First Lien Term Loan Secured Parties without defense, counterclaim or offset of any kind, in the

aggregate principal amount of not less than approximately $538,974,437 in respect of loans

made by the Prepetition First Lien Term Loan Lenders pursuant to, and in accordance with the

terms of, the Prepetition First Lien Term Loan Documents, plus accrued and unpaid interest

thereon and fees, expenses (including any attorneys’, accountants’, appraisers’ and financial

advisors’ fees, in each case, that are chargeable or reimbursable under the Prepetition First Lien

Term Loan Documents), charges, indemnities and other obligations incurred in connection

therewith (whether arising before or after the Petition Date) as provided in the Prepetition First




                                                 10
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 11 of 95



Lien Term Loan Documents (collectively, the “Prepetition First Lien Term Loan Debt”),

which Prepetition First Lien Term Loan Debt has been guaranteed on a joint and several basis by

all of the Prepetition First Lien Term Loan Guarantors and (C) the Company and the Prepetition

Second Lien Term Loan Guarantors were justly and lawfully indebted and liable to the

Prepetition Second Lien Term Loan Secured Parties without defense, counterclaim or offset of

any kind, in the aggregate principal amount of not less than approximately $318,307,228 in

respect of loans made by the Prepetition Second Lien Term Loan Lenders pursuant to, and in

accordance with the terms of, the Prepetition Second Lien Term Loan Documents, plus accrued

and unpaid interest thereon and fees, expenses (including any attorneys’, accountants’,

appraisers’ and financial advisors’ fees, in each case, that are chargeable or reimbursable under

the Prepetition Second Lien Term Loan Documents), charges, indemnities and other obligations

incurred in connection therewith (whether arising before or after the Petition Date) as provided in

the Prepetition Second Lien Term Loan Documents (collectively, the “Prepetition Second Lien

Term Loan Debt” and, together with the Prepetition ABL Debt and Prepetition First Lien Term

Loan Debt, the “Prepetition Debt”), which Prepetition Second Lien Term Loan Debt has been

guaranteed on a joint and several basis by all of the Prepetition Second Lien Term Loan

Guarantors; (ii) the Prepetition Debt constitutes the legal, valid, binding, and non-avoidable

obligations of the applicable Prepetition Borrowers10 and the applicable Prepetition Guarantors,11

enforceable in accordance with its terms (other than in respect of the stay of enforcement arising



10
        “Prepetition Borrowers” shall mean, in the case of the Prepetition First Lien Term Loan Debt and
the Prepetition Second Lien Term Loan Debt, the Company and, in the case of the Prepetition ABL Debt,
the DIP ABL Borrowers.
11
         “Prepetition Guarantors” shall mean, collectively, the Prepetition ABL Guarantors, the
Prepetition First Lien Term Loan Guarantors and the Prepetition Second Lien Term Loan Guarantors.



                                                  11
             Case 19-11595-LSS           Doc 185        Filed 08/13/19    Page 12 of 95



from section 362 of the Bankruptcy Code); and (iii) no portion of the Prepetition Debt or any

payment made to the Prepetition Secured Parties or applied to or paid on account of the

obligations owing under the Prepetition Documents prior to the Petition Date is subject to any

contest, attack, rejection, recovery, recoupment, reduction, defense, counterclaim, offset,

subordination, recharacterization, avoidance or other claim, cause of action or other challenge of

any nature under the Bankruptcy Code or applicable non-bankruptcy law;

                (b)     as of the Petition Date, the liens and security interests granted to the

Prepetition ABL Secured Parties (the “Prepetition ABL Liens”) pursuant to and in connection

with the Prepetition ABL Financing Documents are: (i) valid, binding, perfected, enforceable,

first-priority liens and security interests in the Prepetition ABL Priority Collateral;12 (ii) valid,

binding, perfected, enforceable, second-priority liens and security interests in the Prepetition

Term Loan Priority Collateral13 (together with the Prepetition ABL Priority Collateral, the

“Prepetition Collateral”); (iii) not subject to avoidance, recharacterization, subordination,

recovery, attack, counterclaim, crossclaim, offset, recoupment, defense or claim under the

Bankruptcy Code or applicable non-bankruptcy law; and (iv) as of the Petition Date, subject and

subordinate only to (A) in the case of the Prepetition Term Loan Priority Collateral, (1) the liens

and security interests in favor of the Prepetition First Lien Term Loan Secured Parties and

(2) certain other liens permitted by the Prepetition Documents, solely to the extent any such

permitted liens were valid, properly perfected, non-avoidable and pari passu or senior in priority

to Prepetition First Lien Term Liens (as defined below) and (B) in the case of the Prepetition


12
         “Prepetition ABL Priority Collateral” means “ABL Priority Collateral” as defined in the
Prepetition ABL Intercreditor Agreement (as defined below).
13
         “Prepetition Term Loan Priority Collateral” means “Term Loan Priority Collateral” as defined
in the Prepetition ABL Intercreditor Agreement.



                                                   12
              Case 19-11595-LSS         Doc 185         Filed 08/13/19   Page 13 of 95



ABL Priority Collateral, certain other liens permitted by the Prepetition Documents, solely to the

extent any such permitted liens were valid, properly perfected, non-avoidable and pari passu or

senior in priority to the Prepetition ABL Liens;

               (c)     as of the Petition Date, the liens and security interests granted to the

Prepetition First Lien Term Loan Secured Parties (the “Prepetition First Lien Term Liens”)

pursuant to and in connection with the Prepetition First Lien Term Loan Documents are: (i)

valid, binding, perfected, enforceable, first-priority liens and security interests in the Prepetition

Term Loan Priority Collateral; (ii) valid, binding, perfected, enforceable, second-priority liens

and security interests in the Prepetition ABL Priority Collateral; (iii) not subject to avoidance,

recharacterization, subordination, recovery, attack, effect, counterclaim, crossclaim, offset,

recoupment, defense or claim (as such term is used in the Bankruptcy Code, “Claim”) under the

Bankruptcy Code or applicable non-bankruptcy law; and (iv) as of the Petition Date, subject and

subordinate only to (A) in the case of the Prepetition ABL Priority Collateral, (1) the liens and

security interests in favor of the Prepetition ABL Secured Parties and (2) certain other liens

permitted by the Prepetition Documents, solely to the extent any such permitted liens were valid,

properly perfected, non-avoidable and pari passu or senior in priority to the Prepetition ABL

Liens and (B) in the case of the Prepetition Term Loan Priority Collateral, certain other liens

permitted by the Prepetition Documents, solely to the extent any such permitted liens were valid,

properly perfected, non-avoidable and pari passu or senior in priority to Prepetition First Lien

Term Liens;

               (d)     as of the Petition Date, the liens and security interests granted to the

Prepetition Second Lien Term Loan Secured Parties (the “Prepetition Second Lien Term

Liens” and, together with the Prepetition First Lien Term Liens, the “Prepetition Term Liens”




                                                   13
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 14 of 95



and together with the Prepetition ABL Liens, the “Prepetition Liens”) pursuant to and in

connection with the Prepetition Second Lien Term Loan Agreements are: (i) valid, binding,

perfected, enforceable, third-priority liens and security interests in the Prepetition Term Loan

Priority Collateral; (ii) valid, binding, perfected, enforceable, third-priority liens and security

interests in the Prepetition ABL Priority Collateral; (iii) not subject to avoidance,

recharacterization, subordination, recovery, attack, counterclaim, crossclaim, offset, recoupment,

defense or claim under the Bankruptcy Code or applicable non-bankruptcy law; and (iv) as of the

Petition Date, subject and subordinate only to (A) in the case of the Prepetition ABL Priority

Collateral, (1) the liens and security interests in favor of the Prepetition ABL Secured Parties and

the Prepetition First Lien Term Loan Secured Parties and (2) certain other liens permitted by the

Prepetition Documents, solely to the extent any such permitted liens were valid, properly

perfected, non-avoidable and pari passu or senior in priority to the Prepetition First Lien Term

Liens and (B) in the case of the Prepetition Term Loan Priority Collateral, (1) the Prepetition

First Lien Term Liens and Prepetition ABL Liens and (2) certain other liens permitted by the

Prepetition Documents, solely to the extent any such permitted liens were valid, properly

perfected, non-avoidable and pari passu or senior in priority to Prepetition First Lien Term

Liens;

               (e)     the aggregate value of the Prepetition ABL Priority Collateral exceeds the

aggregate amount of the Prepetition ABL Debt;

               (f)     as of the Petition Date, other than as expressly permitted under the

Prepetition Documents, there were no liens on or security interests in the Prepetition Collateral

other than the Prepetition Liens;




                                                  14
             Case 19-11595-LSS           Doc 185       Filed 08/13/19    Page 15 of 95



               (g)       none of the Prepetition Secured Parties control the Debtors or their

properties or operations, have authority to determine the manner in which any Debtor’s

operations are conducted or are control persons or insiders of the Debtors by virtue of any of the

actions taken with respect to, in connection with, related to or arising from the Prepetition

Documents;

               (h)       no claims, counterclaims, objections, defenses, set-off rights, challenges or

causes of action exist against, or with respect to, the Prepetition Secured Parties or any of their

respective affiliates, agents, subsidiaries, partners, controlling persons, agents, attorneys,

advisors, professionals, officers, directors and employees, whether arising under applicable state

or federal law (including, without limitation, any recharacterization, or other equitable relief that

might otherwise impair the aforementioned parties or their interest in the Prepetition Collateral,

subordination, avoidance or other claims, including any claims or causes of action arising under

or pursuant to sections 105, 502(d), 510, 542 through 553(b) or 724(a) of the Bankruptcy Code),

in connection with or arising under any Prepetition Documents or the transactions contemplated

thereunder or the Prepetition Debt or Prepetition Liens, including without limitation, any right to

assert any disgorgement or recovery; and the Debtors and their estates hereby release and

discharge any and all such claims, counterclaims, objections, defenses, set-off rights, challenges

and causes of actions;

               (i)       the Debtors hereby absolutely and unconditionally release and forever

discharge and acquit the Prepetition Secured Parties and their respective Representatives (as

defined below) each solely in their capacity as such (collectively, the “Released Parties”) from

any and all obligations and liabilities to the Debtors (and their successors and assigns) and from

any and all claims, counterclaims, demands, debts, accounts, contracts, liabilities, actions and




                                                  15
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 16 of 95



causes of action arising prior to the Petition Date (collectively, the “Released Claims”) of any

kind, nature or description, whether known or unknown, foreseen or unforeseen or liquidated or

unliquidated, arising in law or equity or upon contract or tort or under any state or federal law or

otherwise, arising out of or related to (as applicable) the Prepetition Documents, the obligations

owing and the financial obligations made thereunder, the negotiation thereof and of the

transactions reflected thereby, and the obligations and financial obligations made thereunder, in

each case that the Debtors at any time had, now have or may have, or that their successors or

assigns hereafter can or may have against any of the Released Parties for or by reason of any act,

omission, matter, cause or thing whatsoever arising at any time on or prior to the date of this

Final Order, whether such Released Claims are matured, contingent, liquidated, unliquidated,

unmatured, known, unknown or otherwise;

               (j)     that the (A) Prepetition Intercreditor Agreements govern, among other

things, the relative priorities of the Prepetition Liens in respect of the applicable Prepetition

Collateral, (B) the Prepetition Intercreditor Agreements are binding and enforceable against the

Prepetition Borrowers, the Prepetition Guarantors and the Prepetition Secured Parties in

accordance with their terms, and (C) the Prepetition Borrowers, the Prepetition Guarantors and

the Prepetition Secured Parties are not entitled to take any action that would be contrary to the

provisions thereof; and

               (k)     all cash, securities or other property of the DIP Loan Parties (and the

proceeds therefrom), in each case, constituting Prepetition Collateral, as of the Petition Date,

including, without limitation, all cash, securities or other property (and the proceeds therefrom)

and other amounts on deposit or maintained by the DIP Loan Parties in any account or accounts

(collectively, the “Depository Institutions”), in each case, constituting Prepetition Collateral




                                                  16
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 17 of 95



were subject to rights of set-off under the Prepetition Documents and applicable law, for the

benefit of the Prepetition Secured Parties, subject to the priorities set forth in the Prepetition

Intercreditor Agreements. All proceeds of the Prepetition Collateral (including cash on deposit

at the Depository Institutions as of the Petition Date, securities or other property, whether subject

to control agreements or otherwise, in each case that constitutes Prepetition Collateral) are “cash

collateral” of the Prepetition Secured Parties within the meaning of section 363(a) of the

Bankruptcy Code (the “Cash Collateral”), subject to the priorities set forth in the Prepetition

Intercreditor Agreements.

       7.      Findings Regarding the DIP Financing and Use of Cash Collateral.

               (a)     Good and sufficient cause has been shown for the entry of this Final Order

and authorization for the DIP Loan Parties to obtain financing pursuant to the DIP Facilities.

               (b)     The DIP Loan Parties need to obtain the DIP Financing and continue to

use the Prepetition Collateral (including Cash Collateral) in order to, among other things, (i)

permit the orderly continuation of the operation of their businesses, (ii) maintain business

relationships with customers, vendors and suppliers, (iii) pay for the necessary services and

materials to maintain compliance with permitting and environmental regulatory requirements,

(iv) pay for use of the mining equipment leased from third parties, (v) make payroll, (vi) satisfy

other working capital and operational needs, (vii) repay a portion of the Prepetition First Lien

Term Loan Debt pursuant to the Term Loan Roll-Up (as defined below), (viii) Repay in Full (as

defined below) any remaining Prepetition ABL Debt pursuant to the ABL Roll-Up (as defined

below). The access by the DIP Loan Parties to sufficient working capital and liquidity through

the use of Cash Collateral and other Prepetition Collateral, incurrence of new indebtedness under

the DIP Documents and other financial accommodations provided under the DIP Documents are




                                                  17
             Case 19-11595-LSS          Doc 185        Filed 08/13/19   Page 18 of 95



necessary and vital to the preservation and maintenance of the going concern values of the DIP

Loan Parties and to a successful reorganization of the DIP Loan Parties. The terms of the

proposed financing are fair and reasonable, reflect the DIP Loan Parties’ exercise of prudent

business judgment consistent with their fiduciary duties, and are supported by reasonably

equivalent value and fair consideration. The adequate protection provided in this Final Order

and other benefits and privileges contained herein are consistent with and authorized by the

Bankruptcy Code.

               (c)     The Prepetition ABL Secured Parties would not otherwise consent to the

use of their Cash Collateral or the subordination of their liens (to the extent set forth on

Exhibit A hereto), and the DIP ABL Agent and the DIP ABL Lenders would not be willing to

provide the DIP ABL Facility or extend credit to the Debtors thereunder without the inclusion of

the ABL Roll-Up. Moreover, the conversion and roll-up of all outstanding Prepetition ABL

Obligations into the DIP ABL Obligations will create availability under the DIP ABL Facility.

               (d)     The Prepetition First Lien Term Loan Secured Parties would not otherwise

consent to the use of their Cash Collateral or the subordination of their liens (to the extent set

forth on Exhibit A hereto), and the Term DIP Lenders would not be willing to provide the Term

DIP Facility or extend credit to the Debtors thereunder without the inclusion of the Term Loan

Roll-Up.

               (e)     The DIP Loan Parties are unable to obtain financing on more favorable

terms from sources other than the DIP Lenders14 under the DIP Documents and are unable to

obtain adequate unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as

an administrative expense. The DIP Loan Parties are also unable to obtain secured credit


14
       “DIP Lenders” means, collectively, the DIP ABL Lenders and the Term DIP Lenders.



                                                  18
             Case 19-11595-LSS         Doc 185       Filed 08/13/19    Page 19 of 95



allowable under sections 364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy Code without the

DIP Loan Parties granting to the DIP Secured Parties, subject to the Carve-Out, the DIP Liens

and the DIP Superpriority Claims (as defined below) and, subject to the Carve-Out, incurring the

Adequate Protection Obligations (as defined below), in each case, under the terms and conditions

set forth in this Final Order and in the DIP Documents.

               (f)    Based on the Motion, the Puntus Declaration, the First Day Declaration

and the record presented to the Court at the Interim Hearing and the Final Hearing, (i) the terms

of the DIP Financing, (ii) the terms of the adequate protection granted to the Prepetition Secured

Parties as provided in paragraphs 20 and 21 of this Final Order (the “Adequate Protection”) and

(iii) the terms on which the DIP Loan Parties may continue to use the Prepetition Collateral

(including Cash Collateral), in each case pursuant to this Final Order and the DIP Documents,

are in each case fair and reasonable, reflect the DIP Loan Parties’ exercise of prudent business

judgment consistent with their fiduciary duties, constitute reasonably equivalent value and fair

consideration, and represent the best financing presently available.

               (g)    To the extent such consent is required, the Prepetition Secured Parties

have consented or are deemed under the Prepetition Intercreditor Agreements to have consented

to the DIP Loan Parties’ use of Cash Collateral and the other Prepetition Collateral, and the DIP

Loan Parties’ entry into the DIP Documents, in accordance with and subject to the terms and

conditions set forth in this Final Order and the DIP Documents.

               (h)    The DIP Financing, the Adequate Protection and the use of the Prepetition

Collateral (including Cash Collateral) have been negotiated in good faith and at arm’s length

among the DIP Loan Parties, the DIP Agents and the DIP Lenders, and all of the DIP Loan

Parties’ obligations and indebtedness arising under, in respect of, or in connection with, the DIP




                                                19
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 20 of 95



Financing and the DIP Documents, including, without limitation: (i) all loans made to and

guarantees issued by the DIP Loan Parties pursuant to the DIP Documents (the “DIP Loans”)

and any “Obligations” and “DIP ABL Obligations” (as defined in the DIP Credit Agreements)

shall be deemed to have been extended by the DIP Agents and the DIP Lenders and their

respective affiliates in good faith, as that term is used in section 364(e) of the Bankruptcy Code

and in express reliance upon the protections offered by section 364(e) of the Bankruptcy Code,

and the DIP Agents and the DIP Lenders (and the successors and assigns thereof) shall be

entitled to the full protection of section 364(e) of the Bankruptcy Code in the event that this Final

Order or any provision hereof is reversed or modified on appeal. The Prepetition Secured Parties

have acted in good faith regarding the DIP Financing and the DIP Loan Parties’ continued use of

the Prepetition Collateral (including Cash Collateral) to fund the administration of the DIP Loan

Parties’ estates and continued operation of their businesses (including the incurrence and

payment of the Adequate Protection Obligations and the granting of the Adequate Protection

Liens (as defined below)), in accordance with the terms hereof, and the Prepetition Secured

Parties (and the successors and assigns thereof) shall be entitled to the full protection of section

363(m) of the Bankruptcy Code in the event that this Final Order or any provision hereof is

reversed or modified on appeal.

               (i)     The Prepetition Secured Parties are entitled to the Adequate Protection

provided in this Final Order as and to the extent set forth herein pursuant to sections 361, 362,

363 and 364 of the Bankruptcy Code. Based on the Motion, the Puntus Declaration, the First

Day Declaration and the record presented to the Court, the terms of the proposed Adequate

Protection arrangements and of the use of the Prepetition Collateral (including Cash Collateral)

are fair and reasonable, reflect the DIP Loan Parties’ prudent exercise of business judgment




                                                 20
             Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 21 of 95



consistent with their fiduciary duties and constitute reasonably equivalent value and fair

consideration for the use of the Prepetition Collateral (including Cash Collateral); provided that

nothing in this Final Order or the DIP Documents shall (x) be construed as the affirmative

consent by any of the Prepetition Secured Parties for the use of Cash Collateral other than on the

terms set forth in this Final Order and in the context of the DIP Financing authorized by this

Final Order, (y) be construed as a consent by any party to the terms of any other financing or any

other lien encumbering the Prepetition Collateral (whether senior or junior) or (z) prejudice, limit

or otherwise impair the rights of any of the Prepetition Secured Parties, subject to any applicable

provisions of the Prepetition Intercreditor Agreements, to seek new, different or additional

adequate protection or assert the interests of any of the Prepetition Secured Parties.

               (j)     Payment of the Prepetition ABL Debt and a portion of the Prepetition First

Lien Term Loan Debt pursuant to the ABL Roll-Up and Term Loan Roll-Up, respectively,

reflect the DIP Loan Parties’ exercise of prudent business judgment consistent with their

fiduciary duties.

               (k)     The Debtors have prepared and delivered to DIP Agents and the

DIP Lenders an initial budget (the “Initial Budget”), a copy of which is attached to the Motion

as Schedule 1 to Exhibit A. The Initial Budget reflects the Debtors’ anticipated cash receipts

and anticipated disbursements for each calendar week during the period from the Petition Date

through and including the end of the thirteenth (13th) calendar week following the Petition Date

(the Initial Budget and each subsequent budget approved pursuant to the DIP Documents (an

“Approved Budget”)). The Debtors believe that the Initial Budget is reasonable under the facts

and circumstances. The DIP Agents and the DIP Lenders are relying, in part, upon the Debtors’

covenants in the DIP Credit Agreements with respect to the Approved Budget, the other DIP




                                                 21
             Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 22 of 95



Documents and this Final Order in determining to enter into the postpetition financing

arrangements provided for in this Final Order.

               (l)     For the reasons set forth in the Motion, the Puntus Declaration and the

First Day Declaration, absent granting the relief set forth in this Final Order, the DIP Loan

Parties’ estates would face significant business disruption resulting in irreparable harm.

Consummation of the DIP Financing and the use of Prepetition Collateral (including Cash

Collateral), in accordance with this Final Order and the DIP Documents are therefore in the best

interests of the DIP Loan Parties, their estates and their creditors. The terms of this Final Order

and the DIP Facilities are fair and reasonable under the circumstances, reflect the DIP Loan

Parties’ exercise of their prudent business judgment consistent with their fiduciary duties, and are

supported by reasonably equivalent value and fair consideration.

       8.      Authorization of the DIP Financing and the DIP Documents.

               (a)     In addition to the authority granted in the Interim Order, the DIP Loan

Parties are authorized to execute, enter into and perform all obligations under the DIP

Documents. The DIP ABL Borrowers are authorized to forthwith borrow money pursuant to the

DIP ABL Credit Agreement, and the DIP ABL Guarantors are authorized to guaranty DIP ABL

Obligations, in each case up to an aggregate principal or face amount equal to $90 million under

the DIP ABL Facility, together with applicable interest, protective advances, expenses, fees and

other charges payable in connection with the DIP ABL Facility, subject in each case to any

limitations on borrowing under the DIP ABL Financing Documents, which shall be used for all

purposes permitted under the DIP Documents, including, without limitation, to roll-up and

refinance the Prepetition ABL Debt as provided herein, to provide working capital for the DIP

Loan Parties and to pay interest, fees and expenses in accordance with this Final Order and the




                                                 22
             Case 19-11595-LSS           Doc 185       Filed 08/13/19   Page 23 of 95



DIP Documents (including any indemnification obligations). The DIP Loan Parties are

authorized to forthwith borrow money pursuant to the Term DIP Credit Agreement, and the

Term DIP Guarantors are hereby authorized to guaranty the DIP Loan Parties’ Term DIP

Obligations with respect to such borrowings, in each case up to an aggregate principal amount

equal to $50 million of New Money Term DIP Loans and $100 million of Term DIP Roll-Up

Loans, together with applicable interest, protective advances, expenses, fees and other charges

payable in connection with the Term DIP Facility, subject to any limitations on borrowing under

the Term DIP Documents, which shall be used for purposes permitted under the DIP Documents,

including, without limitation, to roll-up and refinance a portion of the Prepetition First Lien Term

Loan Debt as provided herein and to pay interest, fees and expenses in accordance with this Final

Order and the DIP Documents (including any indemnification obligations).

               (b)     In furtherance of the foregoing and without further approval of this Court

and in addition to the authority granted in the Interim Order, each Debtor is authorized to

perform all acts, to make, execute and deliver all instruments and documents (including, without

limitation, the execution or recordation of security agreements, mortgages, deeds of trust and

financing statements), and to pay all fees that may be reasonably required or necessary for the

DIP Loan Parties to implement the terms of, performance of their obligations under or effectuate

the purposes of and transactions contemplated by this Final Order or the DIP Financing,

including, without limitation:

                       (i)       the execution and delivery of, and performance under, each of the

DIP Documents;

                       (ii)      the execution and delivery of, and performance under, one or more

amendments, waivers, consents or other modifications to and under the DIP Documents, in each




                                                  23
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 24 of 95



case, in such form as the DIP Loan Parties, the DIP Agents, the Required DIP ABL Lenders (as

defined in the DIP ABL Credit Agreement, the “Required DIP ABL Lenders”) and the

Required Lenders (as defined in the Term DIP Credit Agreement, the “Required Term DIP

Lenders,” and together with the Required DIP ABL Lenders, the “Required DIP Lenders”), as

applicable, may agree, it being understood that no further approval of the Court shall be required

for authorizations, amendments, waivers, consents or other modifications to and under the DIP

Documents (and any fees and other expenses (including any attorneys’, accountants’, appraisers’

and financial advisors’ fees), amounts, charges, costs, indemnities and other obligations paid in

connection therewith) that do not shorten the maturity of the extensions of credit thereunder,

increase the aggregate commitments or the rate of interest payable thereunder, or effect any other

material amendments;

                       (iii)   the non-refundable payment to the DIP Agents and/or the DIP

Lenders, as the case may be, of all fees (which fees, in each case, were, and were deemed to have

been approved upon entry of the Interim Order, and which fees shall not be subject to any

contest, attack, rejection, recoupment, reduction, defense, counterclaim, offset, subordination,

recharacterization, avoidance or other claim, cause of action or other challenge of any nature

under the Bankruptcy Code, under applicable non-bankruptcy law or otherwise) and any

amounts due (or that may become due) in respect of the indemnification obligations, in each case

referred to in the DIP Credit Agreements (and in any separate letter agreements between any or

all DIP Loan Parties, on the one hand, and any of the DIP Agents and/or DIP Lenders, on the

other, in connection with the DIP Financing) and the costs and expenses as may be due from

time to time, including, without limitation, fees and expenses of the professionals retained by any

of the DIP Agents or DIP Lenders, including, without limitation, the reasonable and documented




                                                24
             Case 19-11595-LSS         Doc 185       Filed 08/13/19    Page 25 of 95



fees and expenses of (i) Hogan Lovells US LLP as primary counsel to the DIP ABL Agent,

Morris, Nichols, Arsht & Tunnell LLP as bankruptcy and Delaware counsel to the DIP ABL

Agent, and a single local counsel to the DIP ABL Agent in each other applicable jurisdiction,

(ii) Herrick Feinstein LLP as primary counsel to the Term DIP Agent and Prepetition First Lien

Term Loan Agent and a single local counsel to the Term DIP Agent and Prepetition First Lien

Term Loan Agent in each applicable jurisdiction, (iii) Stroock & Stroock & Lavan LLP as

primary counsel to the Prepetition Second Lien Term Loan Agent and a single local counsel to

the Prepetition Second Lien Term Loan Agent in each applicable jurisdiction, (iv) Davis Polk &

Wardwell LLP as primary counsel to an ad hoc group of Term DIP Lenders, Prepetition First

Lien Term Loan Lenders and Prepetition Second Lien Term Loan Lenders (the “Crossover

Group”), a single local counsel to the Crossover Group in each applicable jurisdiction, and (v)

Shearman & Sterling LLP as primary counsel to certain of the Prepetition First Lien Term Loan

Lenders (the “First Lien Group”), and a single local counsel to the First Lien Group, in each

case, as provided for in the DIP Documents, without the need to file retention motions or fee

applications or to provide notice to any party, but subject to paragraphs 20(c) and 21(c) of this

Final Order; and

                       (iv)   the performance of all other acts required under or in connection

with the DIP Documents, including the granting of the DIP Liens and DIP Superpriority Claims

and perfection of the DIP Liens and DIP Superpriority Claims as permitted herein and therein.

               (c)     Upon execution and delivery of the DIP Documents, each of the DIP

Documents shall constitute valid, binding and non-avoidable obligations of the DIP Loan Parties,

fully enforceable against each DIP Loan Party in accordance with the terms of the DIP

Documents and this Final Order. No obligation, payment, transfer or grant of security under the




                                                25
             Case 19-11595-LSS        Doc 185        Filed 08/13/19   Page 26 of 95



DIP Documents or this Final Order to the DIP Agents (including their Representatives) and/or

the DIP Lenders (including their Representatives) shall be stayed, restrained, voidable or

recoverable under the Bankruptcy Code or under any applicable law (including, without

limitation, under sections 502(d), 544, 548 or 549 of the Bankruptcy Code, any applicable

Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or other similar state

statute or common law), or subject to any defense, reduction, setoff, recoupment,

recharacterization, subordination, disallowance, impairment, cross-claim, claim or counterclaim.

               (d)    No DIP Lender or DIP Agent shall have any obligation or responsibility to

monitor any DIP Loan Party’s use of the DIP Financing, and each DIP Lender or DIP Agent may

rely upon each DIP Loan Party’s representations that the amount of DIP Financing requested at

any time and the use thereof, are in accordance with the requirements of this Final Order, the

DIP Documents, and Bankruptcy Rule 4001(c)(2).

               (e)    The Debtors and the financial institutions where the Debtors’ Cash

Collection Accounts (as defined below) are maintained (including those accounts identified in

any Cash Management Order), are authorized and directed to remit, without offset or deduction,

funds in such Cash Collection Accounts upon receipt of any direction to that effect from the DIP

ABL Agent. For the avoidance of doubt, except to the extent expressly set forth in the DIP ABL

Financing Documents, all prepetition practices and procedures for the payment and collection of

proceeds of the Prepetition ABL Priority Collateral, the turnover of cash, the delivery of property

to the Prepetition ABL Agent and the Prepetition ABL Lenders, including any control

agreements and any other similar lockbox or blocked depository bank account arrangements, are

hereby approved and shall continue without interruption and shall apply to the DIP ABL Facility.

Without limiting the general applicability of the immediately preceding sentence, and




                                                26
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 27 of 95



notwithstanding anything contrary in this Final Order, from and after the date of the entry of the

Interim Order, all collections and proceeds of any Prepetition ABL Priority Collateral and other

DIP ABL Priority Collateral and all Cash Collateral (other than identifiable net proceeds of DIP

Term Loan Priority Collateral and except as otherwise set forth in the DIP ABL Credit

Agreement) that shall at any time come into the possession, custody, or control of any Debtor, or

to which any Debtor is now or shall become entitled at any time, shall be promptly deposited in

the same lock-box and/or deposit accounts into which the collections and proceeds of the

Prepetition ABL Priority Collateral were deposited under the Prepetition ABL Financing

Documents (or in such other accounts as are designated by the DIP ABL Agent from time to

time) (collectively, the “Cash Collection Accounts”) for application in accordance with this

Final Order, which accounts (except as otherwise set forth in the DIP ABL Credit Agreement)

shall be subject to the sole dominion and control of the DIP ABL Agent until the discharge of the

DIP ABL Facility. Unless otherwise agreed to in writing by the DIP ABL Agents and the

Prepetition ABL Agents, or otherwise provided for herein, the Debtors shall maintain no

accounts except those identified in this Final Order or in any cash management order entered by

the Court (a “Cash Management Order”).

       9.      DIP Intercreditor Agreement. The DIP Loan Parties are hereby authorized and

directed to execute, enter into and perform under the intercreditor agreement among the DIP

Loan Parties, the DIP ABL Agent and the Term DIP Agent, substantially in the form attached to

the DIP Credit Agreements (the “DIP ICA”). For the avoidance of doubt the DIP ICA shall be

deemed a DIP Document hereunder.

       10.     Payment of the Prepetition ABL Debt. The DIP Loan Parties are hereby

authorized to (x) perform the transactions and undertakings contemplated hereby and in the




                                                27
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 28 of 95



Interim DIP Order, which are hereby approved in all respects, (y) to use the proceeds of the DIP

ABL Financing to roll-up and refinance the remainder of the Prepetition ABL Debt, including

interest and fees through the date of repayment (at the non-default contract rate) (the “Final

ABL Roll-Up,” and together with the Interim ABL Roll-Up (as defined in the Interim DIP

Order), the “ABL Roll-Up”), and the amounts so rolled-up and refinanced, the “ABL Roll-Up

Loans”), which roll-up and refinancing shall be indefeasible upon the occurrence of the ABL

Discharge and shall be entitled to all the priorities, privileges, rights, and other benefits afforded

to the other DIP Obligations under this Final Order and the DIP Loan Documents, and (z) use the

proceeds of the DIP ABL Financing to pay any fees, charges or expenses incurred by the

Prepetition ABL Agent prior to the Petition Date, but which are posted after the payoff of the

Prepetition ABL Debt. The foregoing transactions in respect of the Prepetition ABL Debt shall

be indefeasible upon the ABL Discharge. Subject to the terms and conditions contained in this

Final Order (including, without limitation, the DIP Liens (as defined below) granted hereunder

and the Carve-Out (as defined below)), any and all prepetition or postpetition liens and security

interests (including, without limitation, any adequate protection replacement liens at any time

granted to the Prepetition ABL Secured Parties by this Court) that the Prepetition ABL Secured

Parties have or may have in the Collateral shall (a) continue to secure the unpaid portion of any

Prepetition ABL Debt (including, without limitation, any Prepetition ABL Debt subsequently

reinstated after the repayment thereof) and (b) be junior and subordinate in all respects to the

Carve-Out and otherwise have the priorities set forth on Exhibit A attached hereto (such liens

and security interests of the Prepetition ABL Secured Parties are hereinafter referred to as the

“ABL Indemnification Liens,” and any such unpaid or reinstated Prepetition ABL Debt

described in clause (a) of this sentence is hereinafter referred to as the “Prepetition ABL




                                                  28
              Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 29 of 95



Indemnification Obligations”). Any surviving obligations as set forth in any DIP Document,

Prepetition Documents, any payoff letter related to the Prepetition ABL Debt and/or any

documents related to the foregoing, including, without limitation, any indemnification of the

Prepetition ABL Secured Parties and the ABL Indemnification Liens, shall continue and survive

the ABL Discharge and the other transactions described in this paragraph and shall not be

discharged pursuant to a chapter 11 plan or any discharge under section 1141 of the Bankruptcy

Code.

        11.    Payment of the Prepetition First Lien Term Loan Debt. On the date of each

borrowing of New Money Term DIP Loans under the Term DIP Credit Agreement, the

Prepetition First Lien Term Loan Debt held by the Term DIP Lenders (or if a Term DIP Lender

is a designee of a Prepetition First Lien Term Loan Lender, the Prepetition First Lien Term Loan

Debt held by such designating Prepetition First Lien Term Loan Lender) shall, subject to

paragraph 31 hereof, immediately, automatically and irrevocably be deemed to have been

converted into Term DIP Roll-Up Loans in an amount equal to $2.00 for each $1.00 of the New

Money Term DIP Loans funded on such date (the “Term Loan Roll-Up”), which Term DIP

Roll-Up Loans shall be entitled to all the priorities, privileges, rights, and other benefits afforded

to the other DIP Obligations under this Final Order and the DIP Loan Documents, in each case

subject to the terms and conditions set forth in this Final Order, the DIP Documents and the

reservation of rights of parties in interest in paragraph 31 below.

        12.    Carve-Out

               (a)     As used in this Final Order, the “Carve Out” means the sum of (i) all fees

required to be paid to the Clerk of the Court and to the Office of the United States Trustee under

section 1930(a) of title 28 of the United States Code plus interest at the statutory rate (without




                                                  29
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 30 of 95



regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up to $50,000

incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to the notice

set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order,

procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional Fees”)

incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of the

Bankruptcy Code (the “Debtor Professionals”) and the official committee of unsecured

creditors (the “Creditors’ Committee”) (if appointed) pursuant to section 328 or 1103 of the

Bankruptcy Code (the “Committee Professionals” and, together with the Debtor Professionals,

the “Professional Persons”) at any time before or on the first business day following delivery by

the Term DIP Agent or the DIP ABL Agent of a Carve Out Trigger Notice (as defined below),

whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; and (iv)

Allowed Professional Fees of Professional Persons in an aggregate amount not to exceed

$2,000,000 incurred after the first business day following delivery by the Term DIP Agent or the

DIP ABL Agent of the Carve Out Trigger Notice, to the extent allowed at any time, whether by

interim order, procedural order, or otherwise (the amounts set forth in this clause (iv) being the

“Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger

Notice” shall mean a written notice delivered by email (or other electronic means) by the Term

DIP Agent or the DIP ABL Agent to the Debtors, their lead restructuring counsel, the U.S.

Trustee, and counsel to the Creditors’ Committee (if appointed) with a copy to the Prepetition

First Lien Term Loan Agent (which shall post the same to the Prepetition First Lien Term Loan

Lenders), the Prepetition ABL Agent (which shall post the same to the Prepetition ABL

Lenders), and the DIP Agent not delivering such notice, which notice may be delivered

following the occurrence and during the continuation of an Event of Default (as defined in this




                                                  30
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 31 of 95



Final Order) and acceleration of the DIP ABL Obligations or the Term DIP Obligations under

the DIP ABL Facility or the Term DIP Facility, as applicable, stating that the Post-Carve Out

Trigger Notice Cap has been invoked.

               (b)    Fee Estimates. Not later than 7:00 p.m. New York time on the third

business day of each week starting with the first full calendar week following the Closing Date,

each Professional Person shall deliver to the Debtors a statement setting forth a good-faith

estimate of the amount of fees and expenses (collectively, “Estimated Fees and Expenses”)

incurred during the preceding week by such Professional Person (through Saturday of such week,

the “Calculation Date”), along with a good-faith estimate of the cumulative total amount of

unreimbursed fees and expenses incurred through the applicable Calculation Date and a

statement of the amount of such fees and expenses that have been paid to date by the Debtors

(each such statement, a “Weekly Statement”); provided, that within one business day of the

occurrence of the Termination Declaration Date (as defined below), each Professional Person

shall deliver one additional statement (the “Final Statement”) setting forth a good-faith estimate

of the amount of fees and expenses incurred during the period commencing on the calendar day

after the most recent Calculation Date for which a Weekly Statement has been delivered and

concluding on the Termination Declaration Date. If any Professional Person fails to deliver a

Weekly Statement within three calendar days after such Weekly Statement is due, such

Professional Person’s entitlement (if any) to any funds in the Carve Out Reserves (as defined

below) with respect to the aggregate unpaid amount of Allowed Professional Fees for the

applicable period(s) for which such Professional Person failed to deliver a Weekly Statement

covering such period shall be limited to the aggregate unpaid amount of Allowed Professional

Fees included in the Approved Budget for such period for such Professional Person; provided,




                                                31
              Case 19-11595-LSS            Doc 185        Filed 08/13/19     Page 32 of 95



that such Professional Person shall be entitled to be paid any unpaid amount of Allowed

Professional Fees in excess of Allowed Professional Fees included in the Approved Budget for

such period for such Professional Person from a reserve to be funded by the Debtors from all

cash on hand as of such date and any available cash thereafter held by any Debtor pursuant to

paragraph 12(c) below. Solely as it relates to the DIP ABL Agent, the Term DIP Agent, the DIP

ABL Lenders, the Term DIP Lenders, the Prepetition ABL Agent, and the Prepetition Secured

Parties, any deemed draw and borrowing pursuant to paragraph 12(c)(i)(x) for amounts under

paragraph 12(a)(iii) above shall be limited to the greater of (x) the sum of (I) the aggregate

unpaid amount of Estimated Fees and Expenses included in such Weekly Statements timely

received by the Debtors prior to the Termination Declaration Date plus, without duplication, (II)

the lesser of (1) the aggregate unpaid amount of Estimated Fees and Expenses included in the

Final Statements timely received by the Debtors pertaining to the period through and including

the Termination Declaration Date and (2) the Budgeted Cushion Amount (as defined below), and

(y) the aggregate unpaid amount of Allowed Professional Fees included in the Approved Budget

for the period prior to the Termination Declaration Date (such amount, the “DIP Professional

Fee Carve Out Cap”). For the avoidance of doubt, at all times, the DIP ABL Agent and the

Term DIP Agent shall be entitled to maintain reserves (the “Carve-Out Reserve”), including,

without limitation, a reserve in an amount (the “Carve-Out Reserve Amount”)15 equal to the

sum of (i) the greater of (x) the aggregate unpaid amount of Estimated Fees and Expenses

included in all Weekly Statements timely received by the Debtors, and (y) the aggregate amount

of Allowed Professional Fees contemplated to be unpaid in the Approved Budget at the



15
  For the avoidance of doubt, the Carve-Out Reserve and the Carve-Out Reserve Amount shall in no way limit the
“Reserves” as defined in the DIP ABL Credit Agreement.



                                                     32
             Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 33 of 95



applicable time, plus (ii) the Post-Carve Out Trigger Notice Cap, plus (iii) the amounts

contemplated under paragraph 12(a)(i) and 12(a)(ii) above, plus (iv) an amount equal to the

amount of Allowed Professional Fees set forth in the Approved Budget for the then current week

occurring after the most recent Calculation Date and the two weeks succeeding such current

week (such amount set forth in (iv), regardless of whether such reserve is maintained, the

“Budgeted Cushion Amount”). Not later than 7:00 p.m. New York time on the fourth business

day of each week starting with the first full calendar week following the Closing Date, the

Debtors shall deliver to the DIP ABL Agent and the Term DIP Agent a report setting forth the

Carve-Out Reserve Amount as of such time, and, in setting the Carve-Out Reserve, the DIP ABL

Agent and the Term DIP Agent shall be entitled to rely upon such reports in accordance with the

DIP ABL Credit Agreement and section 8.16 the Term DIP Credit Agreement, respectively.

Prior to the delivery of the first report setting forth the Carve-Out Reserve Amount, the DIP ABL

Agent and the Term DIP Agent shall calculate the Carve-Out Reserve Amount by reference to

the Approved Budget for subsection (i) of the Carve-Out Reserve Amount and for the portion of

the Carve-Out Reserve Amount attributable to section 12(a)(i).

               (c)     Carve Out Reserves

                       (i)     On the day on which a Carve Out Trigger Notice is given by the

DIP ABL Agent or the Term DIP Agent to the Debtors with a copy to counsel to the Creditors’

Committee (if appointed) (the “Termination Declaration Date”), the Carve Out Trigger Notice

shall (x) be deemed a draw request and notice of borrowing by the Debtors for DIP Loans under

the DIP ABL Credit Agreement or the Term DIP Credit Agreement, as applicable (on a pro rata

basis based on the then outstanding DIP Commitments), in an amount equal to the sum of (1) the

amounts set forth in paragraphs 12(a)(i) and 12(a)(ii) above, and (2) the lesser of (a) the then




                                                 33
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 34 of 95



unpaid amounts of the Allowed Professional Fees (b) the DIP Professional Fee Carve Out Cap

(any such amounts actually advanced shall constitute DIP ABL Loans or Term DIP Loans, as

applicable) and (y) also constitute a demand to the Debtors to utilize all cash on hand as of such

date and any available cash thereafter held by any Debtor to fund a reserve in an amount equal to

the sum of the amounts set forth in paragraphs 12(a)(i)–(iii) above. The Debtors shall deposit and

hold such amounts in trust in a segregated third-party bank account (in respect of amounts

funded by the DIP ABL Lenders or from the DIP ABL Priority Collateral) and the Term DIP

Agent in trust (in respect of proceeds of the Term Loan Priority Collateral or the proceeds of the

Term DIP Loans) exclusively to pay such then unpaid Allowed Professional Fees (the “Pre-

Carve Out Trigger Notice Reserve”) prior to any and all other claims.

                       (ii)   On the Termination Declaration Date, the Carve Out Trigger

Notice shall also (x) be deemed a request by the Debtors for DIP ABL Loans under the DIP ABL

Credit Agreement or Term DIP Loans under the Term DIP Credit Agreement, as applicable (on a

pro rata basis based on the then outstanding DIP Commitments), in an amount equal to the Post-

Carve Out Trigger Notice Cap (any such amounts actually advanced shall constitute DIP ABL

Loans or Term DIP Loans, as applicable) and (y) constitute a demand to the Debtors to utilize all

cash on hand as of such date and any available cash thereafter held by any Debtor, after funding

the Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an amount equal to the Post-

Carve Out Trigger Notice Cap. The Debtors shall deposit and hold such amounts in trust in a

segregated third-party account with the DIP ABL Agent or the Term DIP Agent (as applicable)

to pay such Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap

(the “Post-Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger

Notice Reserve, the “Carve Out Reserves”) prior to any and all other claims.




                                                34
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 35 of 95



                       (iii)   On the first business day after the Term DIP Agent or the DIP

ABL Agent gives such notice to such DIP ABL Lenders (as defined in the DIP ABL Credit

Agreement), notwithstanding anything in the DIP ABL Credit Agreement to the contrary,

including with respect to the existence of a Default (as defined in the DIP ABL Credit

Agreement) or Event of Default, the failure of the Debtors to satisfy any or all of the conditions

precedent for DIP ABL Loans under the DIP ABL Facility, any termination of the DIP

Commitments following an Event of Default, or the occurrence of the Maturity Date, each DIP

ABL Lender with an outstanding DIP Revolving Loan Commitment (on a pro rata basis based on

the then outstanding DIP Revolving Loan Commitments) shall make available to the DIP ABL

Agent such DIP ABL Lender’s pro rata share with respect to such borrowing in accordance with

the DIP ABL Facility; provided that in no event shall the DIP ABL Agent or the DIP ABL

Lenders be required to extend DIP ABL Loans pursuant to a deemed draw and borrowing

pursuant to paragraphs 12(c)(i)(x) and 12(c)(ii)(x) in an aggregate amount exceeding the Carve-

Out Reserve Amount.

                       (iv)    All funds in the Pre-Carve Out Trigger Notice Reserve shall be

used first to pay the obligations set forth in clauses (i) through (iii) of the definition of Carve Out

set forth above (the “Pre-Carve Out Amounts”), but not, for the avoidance of doubt, the Post-

Carve Out Trigger Notice Cap, until paid in full. If the Pre-Carve Out Trigger Notice Reserve

has not been reduced to zero, subject to clause (vi), below, all remaining funds in (x) the account

funded by the DIP ABL Lenders shall be distributed first to the DIP ABL Agent on account of

the DIP ABL Obligations until indefeasibly Paid in Full, and thereafter for application to the

Prepetition ABL Obligations in accordance with the Prepetition ABL Credit Agreement and (y)

all remaining funds in the account funded by the Term DIP Lenders shall be distributed to the




                                                  35
             Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 36 of 95



Term DIP Agent which shall apply such funds to the Term DIP Obligations in accordance with

the Term DIP Credit Agreement until indefeasibly Paid in Full.

                       (v)     All funds in the Post-Carve Out Trigger Notice Reserve, to the

extent they exceed the DIP Professional Fee Carve Out Cap, shall be used first to pay the

obligations set forth in clause (iv) of the definition of Carve Out set forth above (the “Post-

Carve Out Amounts”). If, after such application, the Post-Carve Out Trigger Notice Reserve

has not been reduced to zero, subject to clause (vi) below, all remaining funds (x) in respect of

the account funded by the DIP ABL Lenders, shall be distributed first to the DIP ABL Agent on

account of the DIP ABL Obligations until indefeasibly Paid in Full, and thereafter for

application to the Prepetition ABL Obligations in accordance with the Prepetition ABL Credit

Agreement and (y) all remaining funds in the account funded by the Term DIP Lenders shall be

distributed to the Term DIP Agent, which shall apply such funds to the Term DIP Obligations in

accordance with the Term DIP Credit Agreement until indefeasibly Paid in Full.

                       (vi)    Notwithstanding anything to the contrary in the DIP ABL

Documents, the Term DIP Documents or this Final Order, (x) if either of the Carve Out Reserves

required to be funded by the DIP ABL Lenders is not funded in full in the amounts set forth in

this paragraph, then any excess funds in one of the Carve Out Reserves held in any account

funded by the DIP ABL Lenders following the payment of the Pre-Carve Out Amounts and Post-

Carve Out Amounts (subject to the limits contained in the DIP Professional Fee Carve Out Cap

and the Post-Carve Out Trigger Notice Cap, respectively) shall be used to fund the other Carve

Out Reserve to the extent of any shortfall in funding by the DIP ABL Lenders prior to making

any payments to the DIP ABL Agent or the Prepetition ABL Secured Parties, as applicable, and

(y) if either of the Carve Out Reserves required to be funded with the proceeds of Prepetition




                                                 36
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 37 of 95



Term Loan Priority Collateral is not funded in full in the amounts set forth in this paragraph, then

any excess funds in one of the Carve Out Reserves held in any account funded by such cash on

hand following the payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts

(subject to the Post-Carve Out Trigger Notice Cap), respectively, shall be used to fund the other

Carve Out Reserve to the extent of any shortfall in funding by the cash on hand prior to making

any payments to the Term DIP Agent or the Prepetition Secured Parties, as applicable.

                       (vii)   Notwithstanding anything to the contrary in the DIP ABL

Documents, the Term DIP Documents or this Final Order, following delivery of a Carve Out

Trigger Notice, the DIP ABL Agent and the Prepetition ABL Agent shall not sweep or foreclose

on cash (including cash received as a result of the sale or other disposition of any assets) of the

Debtors until the Carve Out Reserves required to be funded by the DIP ABL Lenders have been

fully funded, but the DIP ABL Agent and the Prepetition ABL Agent have a security interest in

any residual interest in the Carve Out Reserves held in accounts by the DIP ABL Agent, with

any excess paid as provided in paragraphs (iv) and (v) above; and (y) the Term DIP Agent and

the Prepetition First Lien Term Loan Agent shall not sweep or foreclose on cash (including cash

received as a result of the sale or other disposition of any assets) of the Debtors until the Carve

Out Reserves have been fully funded, but shall have a security interest in any residual interest in

the Carve Out Reserves, with any excess paid as provided in paragraphs (iv) and (v) above. The

security interests of the DIP ABL Agent and the Term DIP Agent on any residual interest in the

Carve Out Reserves shall be shared pro rata based on the amount of funds in the Carve Out

Reserves funded by (x) the proceeds of Term DIP Priority Collateral and (y) the DIP ABL

Lenders or the DIP ABL Collateral. Further, notwithstanding anything to the contrary in this

Final Order, (i) disbursements by the Debtors from the Carve Out Reserves shall not constitute




                                                 37
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 38 of 95



DIP Loans or increase or reduce the Term DIP Obligations or the DIP ABL Obligations, (ii) the

failure of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect

the priority of the Carve Out, and (iii) in no way shall the Initial Budget, Approved Budget,

Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be

construed as a cap or limitation on the amount of the Allowed Professional Fees due and payable

by the Debtors. For the avoidance of doubt and notwithstanding anything to the contrary in this

Final Order, the Term DIP Facility, the DIP ABL Facility, or in any Prepetition Credit

Agreement, the Carve Out shall be senior to all liens and claims securing the Term DIP Facility,

the DIP ABL Facility, the Adequate Protection Liens, and the 507(b) Claim, and any and all

other forms of adequate protection, liens, or claims securing the Term DIP Obligations, the DIP

ABL Obligations, or the Prepetition Secured Obligations.

               (d)     Payment of Allowed Professional Fees Prior to the Termination

Declaration Date. Any payment or reimbursement made prior to the occurrence of the

Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

Carve Out.

               (e)     No Direct Obligation To Pay Allowed Professional Fees. None of the

Term DIP Agent, DIP ABL Agent, DIP ABL Lenders, Term DIP Lenders, or the Prepetition

Secured Parties shall be responsible for the payment or reimbursement of any fees or

disbursements of any Professional Person incurred in connection with the Chapter 11 Cases or

any successor cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or

otherwise shall be construed to obligate the Term DIP Agent, DIP ABL Agent, the Term DIP

Lenders, or the Prepetition Secured Parties, in any way, to pay compensation to, or to reimburse




                                                38
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 39 of 95



expenses of, any Professional Person or to guarantee that the Debtors have sufficient funds to

pay such compensation or reimbursement.

               (f)     Payment of Carve Out On or After the Termination Declaration Date. Any

payment or reimbursement made on or after the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-

for-dollar basis. Any funding of the Carve Out by the Term DIP Lenders shall be added to, and

made a part of, the Term DIP Obligations secured by the DIP Collateral and shall be otherwise

entitled to the protections granted under this Final Order, the DIP Documents, the Bankruptcy

Code, and applicable law. Any funding of the Carve Out by the DIP ABL Lenders shall be

added to, and made a part of, the DIP ABL Obligations secured by the DIP Collateral and shall

be otherwise entitled to the protections granted under this Final Order, the DIP Documents, the

Bankruptcy Code, and applicable law.

       13.     DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,

all of the DIP Obligations shall constitute allowed superpriority administrative expense claims

against the DIP Loan Parties on a joint and several basis (without the need to file any proof of

claim) with priority over any and all claims against the DIP Loan Parties, now existing or

hereafter arising, of any kind whatsoever, including, without limitation, all administrative

expenses of the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code and any and

all administrative expenses or other claims arising under sections 105, 326, 328, 330, 331, 364,

365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113, 1114 or any other section

of the Bankruptcy Code (including the Adequate Protection Obligations), whether or not such

expenses or claims may become secured by a judgment lien or other non-consensual lien, levy or

attachment, which allowed claims (the “DIP Superpriority Claims”) shall, for purposes of




                                                39
             Case 19-11595-LSS          Doc 185        Filed 08/13/19   Page 40 of 95



section 1129(a)(9)(A) of the Bankruptcy Code be considered administrative expenses allowed

under section 503(b) of the Bankruptcy Code, and which DIP Superpriority Claims shall be

payable from and have recourse to all pre- and postpetition property of the DIP Loan Parties and

all proceeds thereof in accordance with the DIP Credit Agreements and this Final Order, subject

only to the liens on such property and the Carve-Out. The DIP Superpriority Claims shall be

entitled to the full protection of section 364(e) of the Bankruptcy Code in the event that this Final

Order or any provision hereof is reversed or modified on appeal. The DIP Superpriority Claims

in respect of the DIP ABL Obligations and the Term DIP Obligations shall, without otherwise

impairing the lien priorities as set forth herein, be pari passu in right of payment with one

another and senior to the Adequate Protection Claims; provided that the DIP Superpriority

Claims in respect of the Term DIP Roll-Up Loans shall be subject and subordinate to the DIP

Superpriority Claims in respect of the New Money Term DIP Loans.

       14.     DIP Liens.

               (a)     DIP ABL Liens. As security for the DIP ABL Obligations, effective and

perfected as of the date of the Interim Order and without the necessity of the execution,

recordation or filing by the DIP ABL Loan Parties of mortgages, security agreements, control

agreements, pledge agreements, financing statements or other similar documents, any notation of

certificates of title for a titled good or the possession or control by the DIP ABL Agent of, or

over, any DIP Collateral (including for the avoidance of doubt any DIP ABL Collateral as

defined in the DIP ABL Credit Agreement), the following security interests and liens are hereby

granted to the DIP ABL Agent for its own benefit and the benefit of the DIP ABL Secured

Parties (all property identified in clauses (i)-(iii) below being collectively referred to as the “DIP

ABL Collateral”), subject only to the payment of the Carve-Out and in each case in accordance




                                                  40
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 41 of 95



with the priorities set forth in Exhibit A hereto (all such liens and security interests granted to

the DIP ABL Agent, for its benefit and for the benefit of the DIP ABL Lenders, pursuant to the

Interim Order, this Final Order and the DIP ABL Financing Documents, the “DIP ABL

Liens”):16

               (i)     Liens on Unencumbered Property. Subject to paragraph 14(a)(iv) and

pursuant to section 364(c)(2) of the Bankruptcy Code, a valid, binding, continuing, enforceable,

fully-perfected (A) first priority senior security interest in and lien upon all tangible and

intangible pre- and postpetition property (including mineral rights) of the DIP ABL Loan Parties,

whether existing on the Petition Date or thereafter acquired, of the same nature, scope and type

as the Prepetition ABL Priority Collateral and the proceeds, products, rents and profits thereof,

which shall include any Avoidance Proceeds related to the forgoing (“DIP ABL Priority

Collateral,” which for the avoidance of doubt shall include Prepetition ABL Priority Collateral),

and (B) junior security interest in (to the extent set forth on Exhibit A hereto) and lien upon all

tangible and intangible pre- and postpetition property of the DIP ABL Loan Parties, whether

existing on the Petition Date or thereafter acquired, of the same nature, scope and type as the

Prepetition Term Loan Priority Collateral, and the proceeds, products, rents and profits thereof,

in each case that, on or as of the Petition Date are not subject to either (x) a valid, perfected and

non-avoidable lien, or (y) a valid and non-avoidable lien in existence as of the Petition Date that

is perfected subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy

Code, and in each case other than the Avoidance Actions17 (but including Avoidance


16
   For the avoidance of doubt, DIP ABL Liens include the New Money DIP ABL Liens and all security
interests and liens in respect of the ABL Roll-Up Loans.
17
  “Avoidance Actions” means, collectively, claims and causes of action under sections 502(d), 544, 545,
547, 548 and 550 of the Bankruptcy Code, or any other avoidance actions under the Bankruptcy Code.



                                                  41
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 42 of 95



Proceeds18), but in each case subject to the Carve-Out, provided that, solely with respect to the

ABL Roll-Up Loans, the security interests and liens granted pursuant to this clause (i) shall not

include liens on any real property lease that, as of the Petition Date, was not subject to a valid

and perfected lien securing the Prepetition First Lien Term Loans in accordance with the

Prepetition First Lien Term Loan Credit Agreement because the consent of the applicable lessor

to the creation of a security interest in favor of the Prepetition First Lien Term Lenders was

required pursuant to the terms of the applicable real property lease and such consent was not

obtained (the “Specified Excluded Unencumbered Property”);

               (ii)    Liens Priming Certain Prepetition Secured Parties’ Liens. Pursuant to

section 364(d)(1) of the Bankruptcy Code: (A) a valid, binding, continuing, enforceable, fully-

perfected first priority priming security interest in and lien upon all pre- and postpetition property

(including mineral rights) of the DIP Loan Parties of the same nature, scope and type as the

Prepetition ABL Priority Collateral, regardless of where located, that are subject to (1) valid,

perfected and non-avoidable liens as of the Petition Date or (2) valid and non-avoidable liens as

of the Petition Date and that are perfected after the Petition Date to the extent provided by

section 546(b) of the Bankruptcy Code, regardless of whether or not any liens on such assets are

voided, avoided, invalidated, lapsed or unperfected, which security interest and lien shall prime

the Prepetition ABL Liens and the Prepetition Term Liens (the “DIP ABL Priority Collateral

Priming Liens”), and (B) a valid, binding, continuing, enforceable, fully-perfected priming

security interest in and lien upon (with priority as set forth on Exhibit A hereto) all pre- and



18
 “Avoidance Proceeds” means any proceeds or property recovered, unencumbered or otherwise, from
Avoidance Actions, whether by judgment, settlement or otherwise.




                                                 42
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 43 of 95



postpetition property of the DIP Loan Parties that are subject to (1) valid, perfected and non-

avoidable liens as of the Petition Date or (2) valid and non-avoidable liens as of the Petition Date

and that are perfected after the Petition Date to the extent provided by section 546(b) of the

Bankruptcy Code, of the same nature, scope and type as the Prepetition Term Loan Priority

Collateral (as defined below), regardless of where located, regardless of whether or not any liens

on such assets are voided, avoided, invalidated, lapsed or unperfected, which security interest

and lien shall prime the Prepetition ABL Liens and Prepetition Second Lien Term Liens (the

“DIP ABL Term Loan Priority Collateral Priming Liens,” and together with the DIP ABL

Priority Collateral Priming Liens, the “DIP ABL Priming Liens”). Notwithstanding anything

herein to the contrary, but subject to the relative priorities set forth in paragraph 14(c) herein, the

DIP ABL Priming Liens shall be (A) subject and junior to the Carve-Out in all respects,

(B) junior to (1) valid, perfected and non-avoidable liens, if any, to which the Prepetition ABL

Liens are subject, and (2) valid and non-avoidable liens to which the Prepetition ABL Liens are

subject and that are perfected after the Petition Date to the extent provided by section 546(b) of

the Bankruptcy Code, in each case unless such liens are themselves Prepetition ABL Liens, and

(C) not subordinate to any lien, security interest or mortgage that is avoided and preserved for

the benefit of the Debtors and their estates under section 551 of the Bankruptcy Code; and

               (iii)   Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the

Bankruptcy Code, and subject to the Carve-Out, a valid, binding, continuing, enforceable, fully-

perfected junior security interest (to the extent set forth on Exhibit A hereto) in and lien upon

(A) all pre- and postpetition property of the Term DIP Loan Parties of the same nature, scope and

type as the Prepetition Term Loan Priority Collateral and (B) all pre- and postpetition property of

the ABL DIP Loan Parties of the same nature, scope and type as the Prepetition ABL Priority




                                                  43
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 44 of 95



Collateral that, on or as of the Petition Date, is subject to valid, perfected and non-avoidable

senior liens or valid and non-avoidable senior permitted liens in existence immediately prior to

the Petition Date or that are perfected subsequent to the Petition Date as permitted by section

546(b) of the Bankruptcy Code, in each case other than the Prepetition ABL Liens.

               (iv)    Specified Excluded Unencumbered Property. Notwithstanding anything to

the contrary in the Motion, the DIP Documents, the Interim Order or this Final Order, in no event

shall the Collateral or DIP Collateral include or the DIP Liens attach to any Specified Excluded

Unencumbered Property, or any of such relevant Debtor's rights or interests thereunder, if and

for so long as the grant of such security interest would constitute or result in: (a) the

abandonment, invalidation, unenforceability, or other impairment of any right, title, or interest of

any Debtor therein, or (b) in a breach or termination pursuant to the terms of, or a default under,

any such lease, license, contract, agreement, or other property right pursuant to any provision

thereof, unless, in the case of each of clauses (a) and (b), the applicable provision is rendered

ineffective, unenforceable, and/or invalid by applicable non-bankruptcy law or the

Bankruptcy Code; provided that, the DIP Secured Parties shall not (i) enforce their rights under

the applicable DIP Documents purportedly arising from the DIP Liens attached to a Specified

Excluded Unencumbered Property absent a subsequent order by this Court or another court with

appropriate jurisdiction, after sufficient notice to the applicable counterparty or counterparties to

Specified Excluded Unencumbered Property, finding that with respect to whether applicable

non-bankruptcy law or the Bankruptcy Code renders such applicable provision ineffective,

unenforceable, and/or invalid, or (ii) absent a subsequent order by this Court or another court

with appropriate jurisdiction, after sufficient notice to the applicable counterparty or

counterparties to Specified Excluded Unencumbered Property, make any of the filings permitted




                                                 44
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 45 of 95



under paragraph 24 herein in the event such filings relate solely to the DIP Liens attached to

Specified Excluded Unencumbered Property. Notwithstanding the foregoing, the DIP Liens

shall in all events attach, effective and perfected as of the date of the Interim Order, to all

proceeds, products, offspring, or profits from all sales, transfers, dispositions, or monetization of

any and all Specified Excluded Unencumbered Property, which for the avoidance of doubt

includes all As-Extracted Collateral (as defined in the Security Agreement) from real property

subject to a lease that constitutes Specified Excluded Unencumbered Property.

               (v)     For the avoidance of doubt, notwithstanding anything to the contrary in

the Motion, the DIP Documents, the Interim Order or this Final Order, in no event shall the

Collateral or the DIP Collateral include or the DIP Liens or Adequate Protection Liens attach to

the applicable Counterparty’s (as defined below) underlying interest in (i) real property in

respect of which any Debtor has a leasehold interest or (ii) coal/minerals in or under such real

property, which in each case shall neither be impaired nor encumbered by the terms of the DIP

Financing and Adequate Protection granted under the Interim Order and this Final Order.

               (b)     Term DIP Liens. As security for the Term DIP Obligations, effective and

perfected as of the date of the Interim Order and without the necessity of the execution,

recordation or filing by the Term DIP Loan Parties of mortgages, security agreements, control

agreements, pledge agreements, financing statements or other similar documents, or the

possession or control by the Term DIP Agent of, or over, any DIP Collateral, the following

security interests and liens are hereby granted to the Term DIP Agent for its own benefit and the

benefit of the Term DIP Lenders (all property identified in clauses (i)-(iii) below being

collectively referred to as the “Term DIP Collateral” and, collectively with DIP ABL




                                                  45
              Case 19-11595-LSS           Doc 185         Filed 08/13/19     Page 46 of 95



Collateral, the “DIP Collateral”19), subject only to the payment of the Carve-Out and in each

case in accordance with the priorities set forth in Exhibit A hereto (all such liens and security

interests granted to the Term DIP Agent, for its benefit and for the benefit of the Term DIP

Lenders, pursuant to the Interim Order, this Final Order and the Term DIP Documents, the

“Term DIP Liens” and together with the DIP ABL Liens, the “DIP Liens”):

                (i)      Liens on Unencumbered Property. Subject to paragraph 14(b)(iv) and

pursuant to section 364(c)(2) of the Bankruptcy Code, a valid, binding, continuing, enforceable,

fully-perfected (A) first priority senior security interest in and lien upon all tangible and

intangible pre- and postpetition property (including mineral rights) of the Term DIP Loan

Parties, whether existing on the Petition Date or thereafter acquired, of the same nature, scope

and type as the Prepetition Term Loan Priority Collateral, and the proceeds, products, rents and

profits thereof, which shall include any Avoidance Proceeds related to the forgoing (“DIP Term

Loan Priority Collateral,” which for the avoidance of doubt shall include Prepetition Term

Loan Priority Collateral) and (B) junior security interest in and lien upon all tangible and

intangible pre- and postpetition property of the Term DIP Loan Parties, whether existing on the

Petition Date or thereafter acquired, of the same nature, scope and type as the Prepetition ABL

Priority Collateral, and the proceeds, products, rents and profits thereof, in each case that, on or



19
         For the avoidance of doubt, DIP Collateral shall not include, and the DIP Liens shall not attach to:
(i) funds held for the benefit of Kentucky River Properties LLC and Timberlands, LLC (collectively,
“KRP”) pursuant to the terms of that certain Escrow Agreement dated August 29, 2014, and that certain
Account Control Agreement dated August 29, 2014, both between KRP and the Debtors; or (ii) funds held
for the benefit of Prichard School, LLC, City National Bank of West Virginia as Successor Trustee under
a Trust Agreement dated December 30, 1983 between Kanawha Banking & Trust Company, N.A., Trustee
and A.M. Prichard, III, Sarah Ann Prichard and Lewis Prichard and their respective spouses, PRC Holdings,
LLC, H.A. Robson, LLC, Ohio River Holdings, LLC, Kanawha Boone Holdings LLC, Robert B. Lafollette
Holdings, LLC, Wright Holdings, LLC, James A. Lafollette Holdings, LLC, Riverside Park, Inc., LML
Properties, L.L.C. and Broun Properties, L.L.C. (collectively, “LRPB”) pursuant to the terms of that certain
Escrow Agreement dated January 1, 2018 among LRPB, the Debtors and Gaddy Engineering Company.



                                                     46
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 47 of 95



as of the Petition Date are not subject to either (x) a valid, perfected and non-avoidable lien, or

(y) a valid and non-avoidable lien in existence as of the Petition Date that is perfected subsequent

to the Petition Date as permitted by section 546(b) of the Bankruptcy Code, and in each case,

other than the Avoidance Actions (but including Avoidance Proceeds), but in each case subject

to the Carve-Out, provided that, with respect to the Term DIP Roll-Up Loans, the security

interests and liens granted pursuant to this clause (i) shall not include liens on the Specified

Excluded Unencumbered Property;

               (ii)    Liens Priming Certain Prepetition Secured Parties’ Liens. Pursuant to

section 364(d)(1) of the Bankruptcy Code: (A) a valid, binding, continuing, enforceable, fully-

perfected first priority priming security interest in and lien upon all pre- and postpetition property

(including mineral rights) of the DIP Loan Parties that are subject to (1) valid, perfected and

nonavoidable liens as of the Petition Date or (2) valid and non-avoidable liens as of the Petition

Date and that are perfected after the Petition Date to the extent provided by section 546(b) of the

Bankruptcy Code, of the same nature, scope and type as the Prepetition Term Loan Priority

Collateral, regardless of where located, regardless of whether or not any liens on such assets are

voided, avoided, invalidated, lapsed or unperfected, which security interest and lien shall prime

the Prepetition ABL Liens and the Prepetition Term Liens (the “Term DIP Term Loan Priority

Collateral Priming Liens”), and (B) a valid, binding, continuing, enforceable, fully-perfected

priming security interest in and lien upon (with priority as set forth on Exhibit A hereto) all pre-

and postpetition property of the DIP Loan Parties that are subject to (1) valid, perfected and

nonavoidable liens as of the Petition Date or (2) valid and non-avoidable liens as of the Petition

Date and that are perfected after the Petition Date to the extent provided by section 546(b) of the

Bankruptcy Code, of the same nature, scope and type as the Prepetition ABL Priority Collateral,




                                                 47
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 48 of 95



regardless of where located, regardless of whether or not any liens on such assets are voided,

avoided, invalidated, lapsed or unperfected, which security interest and lien shall prime the

Prepetition First Lien Term Liens and Prepetition Second Lien Term Liens (the “Term DIP

ABL Priority Collateral Priming Liens”, and together with the Term DIP Term Loan Priority

Collateral Priming Liens, the “Term DIP Priming Liens”). Notwithstanding anything herein to

the contrary, but subject to the relative priorities set forth in paragraph 14(c) herein, the Term

DIP Priming Liens shall be (A) subject and junior to the Carve-Out in all respects, (B) junior to

(1) valid, perfected and non-avoidable liens, if any, to which the Prepetition Term Liens are

subject and (2) valid and non-avoidable liens to which the Prepetition Term Liens are subject and

that are perfected after the Petition Date to the extent provided by section 546(b) of the

Bankruptcy Code, in each case unless such liens are themselves Prepetition Term Liens, and (C)

not subordinate to any lien, security interest or mortgage that is avoided and preserved for the

benefit of the Debtors and their estates under section 551 of the Bankruptcy Code; and

               (iii)   Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the

Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected junior security

interest in and lien upon (A) all pre- and postpetition property of the DIP ABL Loan Parties of

the same nature, scope and type as the Prepetition ABL Priority Collateral and (B) all pre- and

postpetition property of the Term DIP Loan Parties of the same nature, scope and type as the

Prepetition Term Loan Priority Collateral that, on or as of the Petition Date, is subject to valid,

perfected and non-avoidable senior liens or valid and non-avoidable senior permitted liens in

existence immediately prior to the Petition Date or that are perfected subsequent to the Petition

Date as permitted by section 546(b) of the Bankruptcy Code, in each case other than the

Prepetition Term Liens.




                                                 48
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 49 of 95



               (iv)    Specified Excluded Unencumbered Property. Notwithstanding anything to

the contrary in the Motion, the DIP Documents, the Interim Order or this Final Order, in no event

shall the Collateral or DIP Collateral include or the DIP Liens attach to any Specified Excluded

Unencumbered Property, or any of such relevant Debtor's rights or interests thereunder, if and

for so long as the grant of such security interest would constitute or result in: (a) the

abandonment, invalidation, unenforceability, or other impairment of any right, title, or interest of

any Debtor therein, or (b) in a breach or termination pursuant to the terms of, or a default under,

any such lease, license, contract, agreement, or other property right pursuant to any provision

thereof, unless, in the case of each of clauses (a) and (b), the applicable provision is rendered

ineffective, unenforceable, and/or invalid by applicable non-bankruptcy law or the

Bankruptcy Code; provided that, the DIP Secured Parties shall not (i) enforce their rights under

the applicable DIP Documents purportedly arising from the DIP Liens attached to a Specified

Excluded Unencumbered Property absent a subsequent order by this Court or another court with

appropriate jurisdiction, after sufficient notice to the applicable counterparty or counterparties to

Specified Excluded Unencumbered Property, finding that with respect to whether applicable

non-bankruptcy law or the Bankruptcy Code renders such applicable provision ineffective,

unenforceable, and/or invalid, or (ii) absent a subsequent order by this Court or another court

with appropriate jurisdiction, after sufficient notice to the applicable counterparty or

counterparties to Specified Excluded Unencumbered Property, make any of the filings permitted

under paragraph 24 herein in the event such filings relate solely to the DIP Liens attached to

Specified Excluded Unencumbered Property. Notwithstanding the foregoing, the DIP Liens

shall in all events attach, effective and perfected as of the date of the Interim Order, to all

proceeds, products, offspring, or profits from all sales, transfers, dispositions, or monetization of




                                                  49
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 50 of 95



any and all Specified Excluded Unencumbered Property, which for the avoidance of doubt

includes all As-Extracted Collateral (as defined in the Security Agreement) from real property

subject to a lease that constitutes Specified Excluded Unencumbered Property.

               (v)     For the avoidance of doubt, notwithstanding anything to the contrary in

the Motion, the DIP Documents, the Interim Order or this Final Order, in no event shall the

Collateral or the DIP Collateral include or the DIP Liens or Adequate Protection Liens attach to

the applicable Counterparty’s underlying interest in (i) real property in respect of which any

Debtor has a leasehold interest or (ii) coal/minerals in or under such real property, which in each

case shall neither be impaired nor encumbered by the terms of the DIP Financing and Adequate

Protection granted under the Interim Order and this Final Order.

               (c)     Relative Priority of Liens. Notwithstanding anything to the contrary

herein, (i) in respect of the Term DIP Collateral, the DIP Liens in respect of the Term DIP Roll-

Up Loans (the “Term DIP Roll-Up Liens”) shall be subject and subordinate to the DIP Liens in

respect of the New Money Term DIP Loans (the “New Money Term DIP Liens”), and (ii) in

respect of the Specified Excluded Unencumbered Property, the DIP Liens in respect of the new

money portion of the DIP ABL Facility (the “New Money DIP ABL Liens”) shall be subject to

and subordinate to the New Money Term DIP Liens. Notwithstanding anything to the contrary

in the preceding sentence, this Final Order or in the DIP Documents, the relative priority of each

DIP Lien granted in this paragraph 14 shall be as set forth in Exhibit A attached hereto and the

relative priority of the Prepetition ABL Liens, the ABL Indemnification Liens, the Prepetition

ABL Adequate Protection Liens, Prepetition Term Liens and the Prepetition Term Loan

Adequate Protection Liens shall be as set forth in Exhibit A attached hereto; provided that, for

the avoidance of doubt, each such lien shall be subject and subordinate to the Carve-Out.




                                                50
             Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 51 of 95



               (d)     Automatic Effectiveness of Liens. The automatic stay imposed under

section 362(a) of the Bankruptcy Code is hereby vacated and modified to permit the DIP Loan

Parties to grant the liens and security interests to the DIP Agents, the other DIP Secured Parties

and the Prepetition Secured Parties, in any such case, contemplated by this Final Order and the

other DIP Documents, and such liens and security interests are hereby automatically granted,

attached and perfected.

       15.     Protection of DIP Lenders’ Rights.

               (a)     So long as (1) there are any Term DIP Obligations outstanding or the

Term DIP Lenders have any outstanding “Commitments” (as defined, and used, in the Term DIP

Credit Agreement) (the “Term DIP Commitments”) under the Term DIP Credit Agreement, or

(2) there is any Prepetition First Lien Term Loan Debt outstanding under the Prepetition First

Lien Term Loan Credit Agreement, the Prepetition ABL Secured Parties shall: (i) with respect

to the DIP Term Loan Priority Collateral and Prepetition Term Loan Priority Collateral, have no

right to and shall take no action to foreclose upon, or recover in connection with, the liens

granted pursuant to the Prepetition Documents, the Interim Order or this Final Order, or

otherwise seek to exercise or enforce any rights or remedies against such DIP Term Loan

Priority Collateral and Prepetition Term Loan Priority Collateral, including in connection with

the ABL Indemnification Liens, the Prepetition ABL Liens or the Prepetition ABL Adequate

Protection Liens; (ii) be deemed to have consented to any transfer, disposition or sale of, or

release of liens on, such DIP Term Loan Priority Collateral and Prepetition Term Loan Priority

Collateral (but not any proceeds of such transfer, disposition or sale to the extent remaining after

payment in cash in full of the Term DIP Obligations and termination of the Term DIP

Commitments and payment in cash in full of the Prepetition First Lien Term Loan Debt), to the




                                                 51
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 52 of 95



extent such transfer, disposition, sale or release is authorized under the DIP Documents; (iii) not

file any further financing statements, trademark filings, copyright filings, mortgages, notices of

lien or similar instruments, or otherwise take any action to perfect their security interests in such

DIP Term Loan Priority Collateral and Prepetition Term Loan Priority Collateral unless, solely

as to this clause (iii), the DIP Agents or the DIP Lenders file financing statements or other

documents to perfect the liens granted pursuant to the Interim Order or this Final Order, or as

may be required by applicable state law to continue the perfection of valid and non-avoidable

liens or security interests as of the Petition Date and (iv) at the request of the Term DIP Agent,

deliver or cause to be delivered, at the Term DIP Loan Parties’ cost and expense, any termination

statements, releases and/or assignments in favor of the Term DIP Agents or the Term DIP

Lenders or other documents necessary to effectuate and/or evidence the release, termination

and/or assignment of liens on any portion of such DIP Term Loan Priority Collateral subject to

any sale or disposition permitted by the DIP Documents and this Final Order or in connection

with the ABL Discharge.

               (b)     So long as (1) there are any DIP ABL Obligations outstanding or the DIP

ABL Lenders have any outstanding “DIP Revolving Loan Commitment” (as defined, and used,

in the DIP ABL Credit Agreement) (the “DIP ABL Commitments,” and together with the Term

DIP Commitments, the “DIP Commitments”) under the DIP ABL Credit Agreement or (2)

there is any Prepetition ABL Debt outstanding (including any Prepetition ABL Indemnification

Obligations) under the Prepetition ABL Credit Agreement, the Prepetition Term Loan Secured

Parties shall: (i) with respect to the Prepetition ABL Priority Collateral and DIP ABL Priority

Collateral, have no right to and shall take no action to foreclose upon, or recover in connection

with, the liens granted pursuant to the Prepetition Documents, the Interim Order or this Final




                                                 52
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 53 of 95



Order, or otherwise seek to exercise or enforce any rights or remedies against such Prepetition

ABL Priority Collateral and DIP ABL Priority Collateral, including in connection with the

Prepetition Term Liens or the Prepetition Term Loan Adequate Protection Liens; (ii) be deemed

to have consented to any transfer, disposition or sale of, or release of liens on, such Prepetition

ABL Priority Collateral or DIP ABL Priority Collateral (but not any proceeds of such transfer,

disposition or sale to the extent remaining after payment in cash in full of the DIP ABL

Obligations and Prepetition ABL Debt and termination of the DIP ABL Commitments and

“Commitments” as defined under the Prepetition ABL Credit Agreement), to the extent such

transfer, disposition, sale or release is authorized under the DIP Documents; (iii) not file any

further financing statements, trademark filings, copyright filings, mortgages, notices of lien or

similar instruments, or otherwise take any action to perfect their security interests in such

Prepetition ABL Priority Collateral or DIP ABL Priority Collateral unless, solely as to this

clause (b), the DIP Agents or the DIP Lenders file financing statements or other documents to

perfect the liens granted pursuant to the Interim Order or this Final Order, or as may be required

by applicable state law to continue the perfection of valid and non-avoidable liens or security

interests as of the Petition Date and (iv) at the request of the DIP ABL Agent or Prepetition ABL

Agent, deliver or cause to be delivered, at the DIP ABL Loan Parties’ or Prepetition ABL Loan

Parties’ cost and expense, any termination statements, releases and/or assignments in favor of the

DIP ABL Agents or Prepetition ABL Agents or the DIP ABL Lenders or Prepetition ABL

Lenders or other documents necessary to effectuate and/or evidence the release, termination

and/or assignment of liens on any portion of such Prepetition ABL Priority Collateral or DIP

ABL Priority Collateral subject to any sale or disposition permitted by the DIP Documents, the

Interim Order and this Final Order or in connection with the ABL Discharge.




                                                 53
             Case 19-11595-LSS          Doc 185        Filed 08/13/19   Page 54 of 95



               (c)     To the extent any Prepetition ABL Secured Party has possession of any

Prepetition ABL Priority Collateral or DIP ABL Priority Collateral or has control with respect to

any Prepetition ABL Priority Collateral or DIP ABL Priority Collateral, or has been noted as a

secured party on any certificate of title for a titled good constituting Prepetition ABL Priority

Collateral or DIP ABL Priority Collateral, then such Prepetition ABL Secured Party shall be

deemed to maintain such possession or notation or exercise such control as a gratuitous bailee

and/or gratuitous agent for perfection for the benefit of the DIP Agents and the DIP Lenders

(subject to the priorities set forth in Exhibit A hereto), and it shall comply with the instructions

of the DIP ABL Agent with respect to the exercise of such control.

               (d)     To the extent any Prepetition Term Loan Secured Party has possession of

any Prepetition Term Loan Priority Collateral or DIP Term Loan Priority Collateral or has

control with respect to any Prepetition Term Loan Priority Collateral or DIP Term Loan Priority

Collateral, or has been noted as a secured party on any certificate of title for a titled good

constituting Prepetition Term Loan Priority Collateral or DIP Term Loan Priority Collateral, then

such Prepetition Term Loan Secured Party shall be deemed to maintain such possession or

notation or exercise such control as a gratuitous bailee and/or gratuitous agent for perfection for

the benefit of the DIP Agents and the DIP Lenders (subject to the priorities set forth in Exhibit A

hereto), and it shall comply with the instructions of the Term DIP Agent with respect to the

exercise of such control.

               (e)     Any proceeds of Prepetition Collateral received by any Prepetition

Secured Party in connection with the exercise of any right or remedy (including setoff) relating

to the Prepetition Collateral or otherwise received by any Prepetition Secured Party shall be

segregated and held in trust for the benefit of and forthwith paid over to the applicable DIP




                                                  54
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 55 of 95



Agents for the benefit of the applicable DIP Secured Parties (subject to the priorities set forth in

Exhibit A hereto) in the same form as received, with any necessary endorsements, or as a court

of competent jurisdiction may otherwise direct. The DIP Agents are hereby authorized to make

any such endorsements as agent for any such Prepetition Secured Party. This authorization is

coupled with an interest and is irrevocable.

               (f)     The automatic stay provisions of section 362 of the Bankruptcy Code are

hereby vacated and modified to the extent necessary to permit the DIP Secured Parties in respect

of any DIP Facility to enforce all of their rights under the applicable DIP Documents and take

any or all of the following actions, at the same or different time, in each case without further

order or application of the Court: (i) immediately upon the occurrence of an Event of Default,

declare (A) the termination, reduction or restriction of any further DIP Commitment to the extent

any such DIP Commitment remains, (B) all DIP Obligations to be immediately due, owing and

payable, without presentment, demand, protest, or other notice of any kind, all of which are

expressly waived by the DIP Loan Parties; notwithstanding anything herein or in any DIP

Document to the contrary, (ii) the termination of the applicable DIP Documents as to any future

liability or obligation of the applicable DIP Agent and the applicable DIP Lenders (but, for the

avoidance of doubt, without affecting any of the DIP Liens or the DIP Obligations), (iii) subject

to the Remedies Notice Period (as defined below), whether or not the maturity of any of the DIP

Obligations shall have been accelerated, proceed to protect, enforce and exercise all rights and

remedies of the DIP Secured Parties under the DIP Documents for such DIP Facility or

applicable law, including, but not limited to, by suit in equity, action at law or other appropriate

proceeding, whether for the specific performance of any covenant or agreement contained in any

such DIP Document or any instrument pursuant to which such DIP Obligations are evidenced,




                                                 55
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 56 of 95



and, if such amount shall have become due, by declaration or otherwise, proceed to enforce the

payment thereof or any other legal or equitable right of any of such DIP Secured Parties, and (iv)

unless this Court orders otherwise during the Remedies Notice Period after a hearing, upon the

occurrence of an Event of Default and the giving of five business days’ prior written notice

(which shall run concurrently with any notice required to be provided under the DIP Documents)

(the “Remedies Notice Period”) via email to counsel to the Debtors and the office of the United

States Trustee for the District of Delaware (the “U.S. Trustee”) to (A) withdraw consent to the

DIP Loan Parties’ continued use of Cash Collateral and (B) exercise all other rights and remedies

provided for in the DIP Documents and under applicable law with respect to the DIP Collateral;

provided, that no such notice shall be required for any exercise of rights or remedies (A) to block

or limit withdrawals from any bank accounts that are a part of the Collateral (including, without

limitation, by sending any control activation notices to depositary banks pursuant to any control

agreement) or (B) in the event of DIP Obligations that have not been Paid in Full (other than

contingent indemnification obligations as to which no claim has been asserted) on the applicable

termination of the respective DIP Document.

               (g)     During the Remedies Notice Period, the DIP Loan Parties shall be

permitted to use Cash Collateral solely to (A) pay payroll and other critical administrative

expenses to keep the business of the DIP Loan Parties operating, strictly in accordance with the

Approved Budget and (B) fund the Carve-Out. During the Remedies Notice Period, the Debtors,

the Committee (if appointed) and/or any party in interest shall be entitled to seek an emergency

hearing with the Court within the Remedies Notice Period. The Debtors have irrevocably

waived their right to seek relief under the Bankruptcy Code, including, without limitation, under

section 105 of the Bankruptcy Code, to the extent that such relief would in any way impair or




                                                56
                 Case 19-11595-LSS      Doc 185        Filed 08/13/19   Page 57 of 95



restrict the rights or remedies of the DIP Secured Parties set forth in this Final Order or the DIP

Documents.

                  (h)    In no event shall the DIP Agents, the DIP Lenders, or the Prepetition

Secured Parties be subject to the equitable doctrine of “marshaling” or any similar doctrine with

respect to the DIP Collateral. Further, in no event shall the “equities of the case” exception in

section 552(b) of the Bankruptcy Code apply to the secured claims of the Prepetition Secured

Parties.

                  (i)    No rights, protections or remedies of the DIP Agents or the DIP Lenders

granted by the provisions of this Final Order or the DIP Documents shall be limited, modified or

impaired in any way by: (i) any actual or purported withdrawal of the consent of any party to the

DIP Loan Parties’ authority to continue to use Cash Collateral; (ii) any actual or purported

termination of the DIP Loan Parties’ authority to continue to use Cash Collateral; or (iii) the

terms of any other order or stipulation related to the DIP Loan Parties’ continued use of Cash

Collateral or the provision of adequate protection to any party.

                  (j)    Except to the extent the DIP Lenders are required to fund the Carve Out as

set forth in this Final Order, the DIP Agents and DIP Lenders shall have no obligation to make

any loan or advance under the DIP Documents, unless all of the conditions precedent to the

making of such extension of credit under the DIP Documents and this Final Order have been

satisfied in full or waived in writing by the applicable DIP Agent and in accordance with the

terms of the applicable DIP Documents.

           16.    Proceeds of Subsequent Financing. Without limiting the provisions and

protections of Paragraph 14 above, but subject in all respects to the Carve-Out, if at any time

prior to the Repayment in Full in accordance with the DIP Documents of all the DIP Obligations




                                                  57
                Case 19-11595-LSS      Doc 185       Filed 08/13/19   Page 58 of 95



(through and including the effective date of any chapter 11 plan or plans with respect to any of

the Debtors), the Debtors’ estates, any trustee, any examiner with enlarged powers, or any

responsible officer subsequently appointed shall obtain credit or incur debt pursuant to sections

364(b), 364(c), 364(d), or any other provision of the Bankruptcy Code in violation of this Final

Order or the DIP Documents, then all of the cash proceeds derived from such credit or debt and

all Cash Collateral shall immediately be turned over to the DIP Agents for application to the DIP

Obligations, in accordance with the priorities set forth herein, until such DIP Obligations are

Paid in Full.

       17.       Limitation on Charging Expenses Against Collateral. Subject to the Carve-Out,

no costs or expenses of administration of the Chapter 11 Cases or any future proceeding that may

result therefrom, including liquidation in bankruptcy or other proceedings under the Bankruptcy

Code, shall be charged against or recovered from the Collateral (including Cash Collateral)

pursuant to section 506(c) of the Bankruptcy Code or any similar principle of law, without the

prior express written consent of each of the DIP Agents, the Prepetition Agents (in the case of

the Prepetition ABL Agent, prior to the ABL Discharge) and the Prepetition Lenders, as the case

may be, that holds a lien on the relevant asset, and no such consent shall be implied from any

other action, inaction, or acquiescence by the DIP Agents, the DIP Lenders, the Prepetition

Agents or the Prepetition Lenders, and nothing contained in this Final Order shall be deemed to

be a consent by the DIP Agents, the DIP Lenders or the Prepetition Secured Parties to any

charge, lien, assessment or claim against the Collateral under section 506(c) of the Bankruptcy

Code or otherwise.

       18.       Payments Free and Clear. Any and all payments or proceeds remitted to the DIP

Agents by, through or on behalf of the DIP Lenders pursuant to the provisions of the Interim




                                                58
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 59 of 95



Order, this Final Order, the DIP Documents or any subsequent order of the Court shall be

irrevocable, received free and clear of any claim, charge, assessment or other liability, including

without limitation, any such claim or charge arising out of or based on, directly or indirectly,

sections 506(c) or 552(b) of the Bankruptcy Code, whether asserted or assessed by, through, or

on behalf of the Debtors.

       19.     Use of Cash Collateral. The DIP Loan Parties are hereby authorized, subject to

the terms and conditions of this Final Order, to use Cash Collateral; provided that (a) the

Prepetition Secured Parties are granted the Adequate Protection as hereinafter set forth and

(b) except on the terms and conditions of this Final Order, the DIP Loan Parties shall be

prohibited from at any time using the Cash Collateral absent further order of the Court.

       20.     ABL Indemnification Liens and Adequate Protection of Prepetition ABL Secured

Parties. The Prepetition ABL Secured Parties are entitled to (a) the ABL Indemnification Liens

and (b) pursuant to sections 361, 362, 363(e), 364(d)(1) and 507 of the Bankruptcy Code,

adequate protection of their interests in all Prepetition Collateral, including Cash Collateral, in an

amount equal to the aggregate diminution in the value of the Prepetition ABL Secured Parties’

interests in the Prepetition Collateral (including Cash Collateral) from and after the Petition Date,

if any, for any reason provided for under the Bankruptcy Code, including, without limitation, any

such diminution resulting from the depreciation, sale, lease or use by the DIP Loan Parties (or

other decline in value) of the Prepetition Collateral, the priming of the Prepetition ABL Liens by

the DIP Liens pursuant to the DIP Documents and this Final Order and/or the imposition of the

automatic stay pursuant to section 362 of the Bankruptcy Code (the “Prepetition ABL

Adequate Protection Claim”). In consideration of the foregoing, the Prepetition ABL Secured




                                                 59
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 60 of 95



Parties are hereby granted the following, in each case, subject to the Carve-Out (collectively, the

“Prepetition ABL Secured Parties Adequate Protection Obligations”):

               (a)     ABL Indemnification Liens and Prepetition ABL Adequate Protection

Liens. The Prepetition ABL Agent (for itself and for the benefit of the Prepetition ABL Lenders)

is hereby granted (effective and perfected as of the date of the Interim Order and without the

necessity of the execution of any mortgages, security agreements, pledge agreements, financing

statements or other agreements), (i) to secure payment of any and all Prepetition ABL

Indemnification Claims and the ABL Indemnification Liens and (ii) to secure payment of any

and all of the Prepetition ABL Adequate Protection Claims, a valid, perfected replacement

security interest in and lien (the “Prepetition ABL Adequate Protection Liens”) (subject to the

limitations set forth above) upon the Collateral, except for the Specified Excluded

Unencumbered Property, in accordance with the priorities shown in Exhibit A and in each case

subject to the Carve-Out.

               (b)     Prepetition ABL Section 507(b) Claim. The Prepetition ABL Secured

Parties are granted against each of the DIP Loan Parties on a joint and several basis an allowed

superpriority administrative expense claim as provided for in section 507(b) of the Bankruptcy

Code in the amount of the Prepetition ABL Adequate Protection Claim with, except as set forth

in this Final Order, priority in payment over any and all administrative expenses of the kind

specified or ordered pursuant to any provision of the Bankruptcy Code (the “Prepetition ABL

507(b) Claim”). The Prepetition ABL 507(b) Claim shall be subject and subordinate only to the

Carve-Out and the DIP Superpriority Claims granted in respect of the DIP Obligations and shall

be pari passu with the Prepetition First Lien Term Loan 507(b) Claim (as defined below) and

senior in all respects to the Prepetition Second Lien Term Loan 507(b) Claim (as defined below).




                                                60
             Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 61 of 95



Except to the extent expressly set forth in this Final Order or the DIP Credit Agreements, the

Prepetition ABL Secured Parties shall not receive or retain any payments, property or other

amounts in respect of the Prepetition ABL 507(b) Claim unless and until the DIP Obligations

(other than contingent indemnification obligations as to which no claim has been asserted) and

any claims having a priority superior to or pari passu with the DIP Superpriority Claims have

indefeasibly been Paid in Full and the DIP Commitments have been terminated. For purposes of

this Final Order, the terms “Paid in Full,” “Repaid in Full,” “Repay in Full,” and “Payment in

Full” shall mean, with respect to any referenced DIP Obligations and/or Prepetition Debt, (i) the

indefeasible payment in full in cash of such obligations, (ii) the termination or cash

collateralization, in accordance with the DIP Documents and/or Prepetition Documents, as

applicable, of all undrawn letters of credit and Banking Services Obligations outstanding

thereunder, and (iii) the termination of all commitments under the DIP Documents and/or the

Prepetition Debt Documents, as applicable.

               (c)     Prepetition ABL Agent Fees and Expenses. The Prepetition ABL Agent

shall receive from the DIP Loan Parties, for the benefit of the Prepetition ABL Lenders, current

cash payments of the reasonable and documented prepetition and postpetition fees and expenses

with respect to Prepetition ABL Debt under the Prepetition ABL Financing Documents,

including, but not limited to, the reasonable and documented fees and expenses of counsel for the

Prepetition ABL Agent (including Hogan Lovells US LLP as primary counsel to the Prepetition

ABL Agent, Morris, Nichols, Arsht & Tunnell LLP as bankruptcy and Delaware counsel to the

Prepetition ABL Agent, one local counsel to the Prepetition ABL Agent in each other applicable

jurisdiction) promptly upon receipt of invoices therefor. The Prepetition ABL Agent shall

provide summary form fee and expense statements (i.e., without any detail) to the DIP Loan




                                                 61
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 62 of 95



Parties, the U.S. Trustee, and any Committee, which may be redacted for privileged information.

If no written objection is received by 12:00 p.m., prevailing Eastern Time, on the date that is ten

(10) business days after delivery of such invoice to the Debtors, the U.S. Trustee, and any

Committee, the DIP Loan Parties shall promptly pay such invoices. If an objection to a

professional’s invoice is timely received, the DIP Loan Parties shall promptly pay the undisputed

amount of the invoice and this Court shall have jurisdiction to determine the disputed portion of

such invoice if the parties are unable to resolve the dispute consensually. The Prepetition ABL

Agent (and each of its professionals) shall not be required to comply with U.S. Trustee fee

guidelines or file applications or motions with, or obtain approval of, the Court for the payment

of any of their out-of-pocket costs, fees, expenses, disbursements and other charges. Payments

of any amounts set forth in this paragraph are not subject to recharacterization, avoidance,

subordination or disgorgement.

               (d)     Prepetition ABL Secured Parties’ Cash Payments. Subject to reallocation

or recharacterization as payment of principal under sections 506(a) and (b) of the Bankruptcy

Code, the Prepetition ABL Secured Parties shall receive current cash payments in the amount of

interest on the outstanding principal at the non-default rate under the Prepetition ABL Credit

Agreement prior to the ABL Discharge.

               (e)     Information Rights. Until the occurrence of the ABL Discharge, the

Debtors shall promptly provide the Prepetition ABL Agent, on behalf of itself and the Prepetition

ABL Lenders, with all required written financial reporting and other periodic reporting that is

delivered by any of the DIP Loan Parties under the DIP Documents. In addition, the Debtors

shall upon reasonable advance notice, permit the Prepetition ABL Agent, on behalf of itself and

the Prepetition ABL Lenders, to conduct field audits, collateral examinations, liquidation




                                                62
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 63 of 95



valuations, and inventory appraisals at reasonable times in respect of any or all of the Collateral

in accordance with the terms and conditions set forth in the Prepetition ABL Financing

Documents.

       21.     Adequate Protection of Prepetition Term Loan Secured Parties. The Prepetition

Term Loan Secured Parties are entitled, pursuant to sections 361, 362, 363(e), 364(d)(1) and 507

of the Bankruptcy Code, to adequate protection of their interests in all Prepetition Collateral, for

and equal in amount to the aggregate diminution in the value of the Prepetition Term Loan

Secured Parties’ interests in the Prepetition Collateral from and after the Petition Date, if any,

including, without limitation, any such diminution resulting from the depreciation, sale, lease or

use by the DIP Loan Parties (or other decline in value) of the Prepetition Collateral, the priming

of the Prepetition Term Liens by the DIP Liens pursuant to the DIP Documents, the Interim

Order and this Final Order and the imposition of the automatic stay pursuant to section 362 of

the Bankruptcy Code, (the “Prepetition Term Loan Parties Adequate Protection Claim” and,

together with the Prepetition ABL Adequate Protection Claim, the “Adequate Protection

Claims”); provided, that the avoidance of any Prepetition Term Loan Secured Parties’ interests

in Prepetition Collateral shall not constitute diminution in the value of such Prepetition Term

Loan Secured Party’s interests in Prepetition Collateral. As adequate protection of the

Prepetition Term Loan Parties Adequate Protection Claim, the Prepetition Term Loan Secured

Parties are hereby granted the following, in each case subject to the Carve-Out (collectively, the

“Prepetition Term Loan Adequate Protection Obligations” and, together with the Prepetition

ABL Secured Parties Adequate Protection Obligations, the “Adequate Protection

Obligations”):




                                                 63
             Case 19-11595-LSS        Doc 185        Filed 08/13/19   Page 64 of 95



               (a)    Prepetition Term Loan Adequate Protection Liens. The Prepetition First

Lien Term Loan Agent, on behalf of the Prepetition First Lien Term Loan Secured Parties, and

the Prepetition Second Lien Term Loan Agent, on behalf of the Prepetition Second Lien Term

Loan Secured Parties, are each hereby granted (effective and perfected as of the date of the

Interim Order and without the necessity of the execution of any mortgages, security agreements,

pledge agreements, financing statements or other agreements), in the amount of the applicable

Prepetition Term Loan Parties Adequate Protection Claim held by such Prepetition Term Loan

Secured Parties, a replacement security interest in and lien (the “Prepetition Term Loan

Adequate Protection Liens” and, together with the Prepetition ABL Adequate Protection Liens,

the “Adequate Protection Liens”) (subject to the limitations set forth above) upon the

Collateral, except for the Specified Excluded Unencumbered Property, in accordance with the

priorities shown in Exhibit A and in each case subject to the Carve-Out.

               (b)    Prepetition Term Loan Secured Parties Section 507(b) Claim. The

Prepetition First Lien Term Loan Secured Parties are granted, subject to the Carve-Out, allowed

superpriority claims as provided for in section 507(b) of the Bankruptcy Code, junior to the DIP

Superpriority Claims (the “Prepetition First Lien Term Loan 507(b) Claim”). The Prepetition

Second Lien Term Loan Secured Parties are granted, subject to the Carve-Out, allowed

superpriority claims as provided for in section 507(b) of the Bankruptcy Code, junior to the DIP

Superpriority Claims, the Prepetition ABL 507(b) Claim and the Prepetition First Lien Term

Loan 507(b) Claim (the “Prepetition Second Lien Term Loan 507(b) Claim” and, together

with the Prepetition First Lien Term Loan 507(b) Claim, the “Prepetition Term Loan 507(b)

Claims,” and the Prepetition Term Loan 507(b) Claims together with the Prepetition ABL

507(b) Claim, the “507(b) Claims”). If the Prepetition First Lien Term Loan Secured Parties




                                                64
             Case 19-11595-LSS        Doc 185        Filed 08/13/19   Page 65 of 95



holding 66.67% of the Prepetition First Lien Term Loan Debt waive the requirement that their

Prepetition Term Loan 507(b) Claims be paid in full in cash, then the Prepetition Second Lien

Term Loan Secured Parties will also be deemed to waive such requirement. The Prepetition First

Lien Term Loan 507(b) Claim shall be subject and subordinate to only the Carve-Out and the

DIP Superpriority Claims granted in respect of the DIP Obligations and shall be pari passu with

the Prepetition ABL 507(b) Claim. The Prepetition Second Lien Term Loan 507(b) Claim shall

be subject and subordinate to only the Carve-Out, the Prepetition First Lien Term Loan 507(b)

Claim, the Prepetition ABL 507(b) Claim and the DIP Superpriority Claims granted in respect of

the DIP Obligations. Except to the extent expressly set forth in this Final Order or the DIP

Credit Agreements, the Prepetition Term Loan Secured Parties shall not receive or retain any

payments, property or other amounts in respect of the Prepetition Term Loan 507(b) Claim

unless and until the DIP Obligations (other than contingent indemnification obligations as to

which no claim has been asserted) and any claims having a priority superior to or pari passu with

the DIP Superpriority Claims have indefeasibly been Paid in Full and the DIP Commitments

have been terminated.

               (c)      Prepetition Term Loan Secured Parties’ Fees and Expenses. The

Prepetition Term Loan Agents shall receive from the DIP Loan Parties, for the benefit of the

Prepetition Term Loan Lenders, current cash payments of the reasonable and documented

prepetition and postpetition fees and expenses of the Prepetition Term Loan Agents under the

Prepetition Term Loan Documents, including, but not limited to, the reasonable and documented

fees and disbursements of one counsel and one local counsel in each applicable jurisdiction for

each of the Prepetition Term Loan Agents. The DIP Loan Parties shall also pay all reasonable

and documented prepetition and postpetition fees and expenses of: (i) the Crossover Group, to




                                                65
              Case 19-11595-LSS         Doc 185       Filed 08/13/19    Page 66 of 95



the extent not already paid, including the reasonable and documented fees and expenses of Davis

Polk & Wardwell LLP, as counsel to the Crossover Group, Simpson Thacher & Bartlett LLP, as

counsel to Solus Alternative Asset Management LP (a member of the Crossover Group), one

local counsel to the Crossover Group in each applicable jurisdiction, if retained; and (ii) the First

Lien Group, to the extent not already paid, including the reasonable and documented fees and

expenses of Shearman & Sterling LLP, as counsel, one local counsel to the First Lien Group in

each applicable jurisdiction, if retained. The Prepetition Term Loan Agents, the Crossover

Group, and the First Lien Group shall provide summary form fee and expense statements (i.e.,

without any detail) to the DIP Loan Parties, the U.S. Trustee, and any Committee, which may be

redacted for privileged information. If no written objection is received by 12:00 p.m., prevailing

Eastern Time, on the date that is ten (10) business days after delivery of such invoice to the

Debtors, the U.S. Trustee, and any Committee, the DIP Loan Parties shall promptly pay such

invoices. If an objection to a professional’s invoice is timely received, the DIP Loan Parties

shall promptly pay the undisputed amount of the invoice and this Court shall have jurisdiction to

determine the disputed portion of such invoice if the parties are unable to resolve the dispute

consensually. The Prepetition Term Loan Agents, the Crossover Group, and the First Lien

Group (and each of their professionals) shall not be required to comply with U.S. Trustee fee

guidelines or file applications or motions with, or obtain approval of, the Court for the payment

of any of their out-of-pocket costs, fees, expenses, disbursements and other charges. Payments

of any amounts set forth in this paragraph are not subject to recharacterization, avoidance,

subordination or disgorgement.

        (e)    Information Rights. The Debtors shall promptly provide the Prepetition Term Loan

Agents, on behalf of itself and the Prepetition Term Loan Lenders, with all required written




                                                 66
             Case 19-11595-LSS         Doc 185       Filed 08/13/19    Page 67 of 95



financial reporting and other periodic reporting that is delivered by any of the DIP Loan Parties

under the DIP Documents, including the Approved Budget and any related variance reporting. In

addition, the Debtors shall provide the Prepetition Term Loan Agents, on behalf of itself and the

Prepetition Term Loan Lenders, with reasonable access to the Debtors’ officers, management,

books and records, premises and properties in accordance with the terms and conditions set forth

in the Prepetition Term Loan Financing Documents.

       22.     Adequate Protection Liens and Prepetition Intercreditor Agreements.

Notwithstanding anything to the contrary herein, the Adequate Protection Liens shall retain the

same priority between and among the Prepetition Secured Parties as the liens such parties held

prior to the Petition Date pursuant to and as governed by the Prepetition Intercreditor

Agreements, and the Prepetition Intercreditor Agreements shall continue in full force and effect

and nothing herein shall be construed as modifying, amending, waiving or in any way impacting

the effectiveness and enforceability thereof. The Prepetition ABL Lenders and the Prepetition

First Lien Term Loan Lenders each consent to the priming of their respective Prepetition Liens

by the DIP Liens and the Adequate Protection Liens, and the Prepetition Second Lien Term Loan

Lenders are deemed to consent to the priming of their Prepetition Second Lien Term Liens by the

DIP Liens and the Adequate Protection Liens pursuant to the terms of the Prepetition

Intercreditor Agreements, in each case where and to the extent set forth on Exhibit A hereto.

       23.     Reservation of Rights of Prepetition Secured Parties. Subject to the terms of the

Prepetition Intercreditor Agreements, all rights of the Prepetition Secured Parties to request

further or different adequate protection other than what is provided in this Final Order are fully

reserved.

       24.      Perfection of DIP Liens and Adequate Protection Liens.




                                                67
             Case 19-11595-LSS          Doc 185        Filed 08/13/19   Page 68 of 95



               (a)     In addition to the authority granted in the Interim Order, the DIP Agents,

the DIP Lenders and the Prepetition Secured Parties are authorized, but not required, to file or

record (and to execute in the name of the DIP Loan Parties, as their true and lawful attorneys,

with full power of substitution, to the maximum extent permitted by law) financing statements,

trademark filings, copyright filings, mortgages, notices of lien or similar instruments in any

jurisdiction, or take possession of or control over cash or securities or other property, or take any

other action in order to validate and perfect the liens and security interests granted to them

hereunder. Whether or not the DIP Agents (on behalf of the DIP Lenders) or the Prepetition

Secured Parties shall, in their sole discretion, choose to file such financing statements, trademark

filings, copyright filings, mortgages, notices of lien or similar instruments, or take possession of

or control over any cash or securities or other property, or otherwise confirm perfection of the

liens and security interests granted to them hereunder, such liens and security interests shall be

deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge,

dispute or subordination (subject to the priorities set forth in this Final Order), at the time and on

the date of entry of the Interim Order or thereafter. Upon the request of a DIP Agent, each of the

Prepetition Secured Parties and the DIP Loan Parties, without any further consent of any party, is

authorized to take, execute, deliver and file such instruments (in each case, without

representation or warranty of any kind) to enable the applicable DIP Agent to further validate,

perfect, preserve and enforce the DIP Liens. All such documents will be deemed to have been

recorded and filed as of the Petition Date.

               (b)     A certified copy of this Final Order may, in the discretion of the DIP

Agents, be filed with or recorded in filing or recording offices in addition to or in lieu of such

financing statements, mortgages, notices of lien or similar instruments, and all filing offices are




                                                  68
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 69 of 95



hereby authorized to accept such certified copy of this Final Order for filing and/or recording, as

applicable. The automatic stay of section 362(a) of the Bankruptcy Code shall be modified to

the extent necessary to permit the DIP Agents to take all actions, as applicable, referenced in this

subparagraph (b) and the immediately preceding subparagraph (a).

               (c)     To the extent that any Prepetition Secured Party is the secured party under

any account control agreements, real property mortgages or as-extracted collateral filings, listed

as loss payee or additional insured under any of the DIP Loan Parties’ insurance policies or is the

secured party under any other agreement, each of (i) the DIP ABL Agent, on behalf of the DIP

ABL Secured Parties, and (ii) the Term DIP Agent, on behalf of the Term DIP Secured Parties,

are also deemed to be the secured party under such account control agreements, real property

mortgages or as-extracted collateral filings, loss payee or additional insured under the Prepetition

Secured Parties’ insurance policies and the secured party under each such agreement (in any such

case with the same priority of liens and claims thereunder relative to the priority of (x) the

Prepetition Liens and Adequate Protection Liens and (y) the DIP Liens, as set forth herein), and

shall have all rights and powers in each case attendant to that position (including, without

limitation, rights of enforcement, but subject in all respects to the terms of this Final Order), and

shall, subject to the terms of this Final Order, act in that capacity and distribute any proceeds

recovered or received in respect of any of the foregoing pursuant to the priorities set forth in

Exhibit A hereto. In accordance with the terms of this Final Order and the other DIP

Documents, the Prepetition First Lien Term Loan Agent, the Prepetition Second Lien Term Loan

Agent, or the Prepetition ABL Agent, as applicable, shall serve as agent for the applicable DIP

Agent for purposes of perfecting such DIP Agent’s security interests in and liens on all Collateral




                                                 69
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 70 of 95



that is of a type such that perfection of a security interest therein may be accomplished only by

possession or control by a secured party.

       25.     Preservation of Rights Granted Under This Final Order.

               (a)     The relative priority of the liens expressly granted by this Final Order shall

be as set forth in Exhibit A.

               (b)     Other than the Carve-Out and other claims and liens expressly granted by

this Final Order, no claim or lien having a priority superior to or pari passu with those granted

by this Final Order to the DIP Agents and the DIP Lenders or the Prepetition Secured Parties

shall be permitted while any of the DIP Obligations or the Adequate Protection Obligations

remain outstanding, and, except as otherwise expressly provided in this Final Order, the DIP

Liens and the Adequate Protection Liens shall not be: (i) subject or junior to any lien or security

interest that is avoided and preserved for the benefit of the DIP Loan Parties’ estates under

section 551 of the Bankruptcy Code; (ii) subordinated to or made pari passu with any other lien

or security interest, whether under section 364(d) of the Bankruptcy Code or otherwise; (iii)

subordinated to or made pari passu with any liens arising after the Petition Date including,

without limitation, any liens or security interests granted in favor of any federal, state, municipal

or other domestic or foreign governmental unit (including any regulatory body), commission,

board or court for any liability of the DIP Loan Parties; or (iv) subject or junior to any

intercompany or affiliate liens or security interests of the DIP Loan Parties.

                (c)    It shall constitute an Event of Default (as defined below) (giving each DIP

Agent the right to terminate the DIP Loan Parties’ use of Cash Collateral, the right to terminate

the applicable DIP Commitments and/or the right to accelerate the applicable DIP Obligations) if

any of the DIP Loan Parties, without the prior written consent of the Required DIP Lenders, as




                                                 70
            Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 71 of 95



applicable, seeks, proposes or supports (whether by way of motion or other pleadings filed with

the Court or any other writing executed by any DIP Loan Party or by oral argument), or if there

is entered or confirmed (in each case, as applicable), or if there occurs:

                        (i)   a failure of the Debtors to make any payment under the Interim
                              Order or this Final Order to any of the Prepetition Secured Parties
                              when due;

                       (ii)   a failure of the Debtors to (x) observe or perform any of the
                              material terms or provisions contained in the Interim Order or this
                              Final Order or (y) comply with any covenant or agreement in the
                              Interim Order or this Final Order in any material respect;

                      (iii)   a failure of the Debtors to observe or perform any of the material
                              terms or provisions contained in the RSA (as defined in the Term
                              DIP Credit Agreement), subject to any applicable cure period set
                              forth therein;

                      (iv)    any modifications, amendments, or reversal of the Interim Order or
                              this Final Order, and no such consent shall be implied by any other
                              action, inaction or acquiescence by any party;

                              or

                       (v)    any “Event of Default” or “DIP Event of Default” as defined in
                              the DIP Credit Agreements.

Except as otherwise provided in this Final Order, any material violation of any of the terms of

this Final Order or any occurrence of an “Event of Default” or “DIP Event of Default” under

and as defined in the DIP Credit Agreements shall constitute an event of default under this Final

Order (each an “Event of Default”) and upon any such Event of Default, interest, including,

where applicable, default interest, shall accrue and be paid as set forth in the DIP Credit

Agreements. Notwithstanding any order that may be entered dismissing any of the Chapter 11

Cases under section 1112 of the Bankruptcy Code or otherwise is at any time entered: (A) the

DIP Superpriority Claims, the 507(b) Claims, the DIP Liens, and the Adequate Protection Liens,

and any claims related to the foregoing, shall continue in full force and effect and shall maintain




                                                71
             Case 19-11595-LSS           Doc 185      Filed 08/13/19    Page 72 of 95



their priorities as provided in this Final Order until all DIP Obligations and Adequate Protection

Claims shall have been Paid in Full (and that such DIP Superpriority Claims, 507(b) Claims,

DIP Liens and Adequate Protection Liens shall, notwithstanding such dismissal, remain binding

on all parties in interest); (B) the other rights granted by this Final Order shall not be affected;

and (C) this Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes of

enforcing the claims, liens and security interests referred to in this paragraph and otherwise in

the Interim Order or this Final Order.

                (d)   This Final Order is entered pursuant to section 364 of the Bankruptcy Code,

and Bankruptcy Rules 4001(b) and (c), granting the DIP Secured Parties all protections and

benefits afforded by section 364(e) of the Bankruptcy Code.

               (e)    Except as expressly provided in this Final Order or in the DIP Documents,

the DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens, the ABL

Indemnification Liens, the Prepetition ABL Indemnification Obligations, the Prepetition Liens,

the Prepetition Debt, Adequate Protection Claims and the Adequate Protection and all other

rights and remedies of the DIP Agents, the DIP Lenders and the Prepetition Secured Parties

granted by the provisions of this Final Order and the DIP Documents shall survive, and shall not

be modified, impaired or discharged by: (i) the entry of an order converting any of the Chapter

11 Cases to a case under chapter 7, dismissing any of the Chapter 11 Cases, substantively

consolidating any of the cases with another case, terminating the joint administration of these

Chapter 11 Cases or by any other act or omission; or (ii) the entry of an order confirming a

chapter 11 plan in any of the Chapter 11 Cases and, pursuant to section 1141(d)(4) of the

Bankruptcy Code, the DIP Loan Parties have waived any discharge as to any remaining DIP

Obligations or Adequate Protection Obligations and with respect to the Prepetition Debt and the




                                                 72
              Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 73 of 95



Prepetition ABL Indemnification Obligations (to the extent the ABL Discharge has not

occurred). The terms and provisions of this Final Order and the DIP Documents shall continue

in these Chapter 11 Cases, in any successor cases if these Chapter 11 Cases cease to be jointly

administered and in any superseding chapter 7 cases under the Bankruptcy Code, and the DIP

Liens, the DIP Superpriority Claims, the Adequate Protection Liens, the Prepetition ABL

Indemnification Claims, the ABL Indemnification Liens, the Prepetition Debt, the Prepetition

Liens and the Adequate Protection Claims and all other rights and remedies of the DIP Agents,

the DIP Lenders and the Prepetition Secured Parties granted by the provisions of this Final Order

and the DIP Documents shall continue in full force and effect until the DIP Obligations are Paid

in Full, as set forth herein and in the DIP Documents, and the DIP Commitments have been

terminated.

       26.     Limitation on Use of DIP Financing Proceeds and Collateral. Notwithstanding

any other provision of this Final Order or any other order entered by the Court, no DIP Loans,

DIP Collateral, Cash Collateral, Prepetition Collateral or any portion of the Carve-Out, or any

proceeds of the foregoing, may be used directly or indirectly by any Debtor, any Guarantor, any

official committee appointed in the Chapter 11 Cases, or any trustee appointed in the Chapter 11

Cases or any successor case, including any chapter 7 case, or any other person, party or entity (i)

in connection with the investigation, initiation or prosecution of any claims, causes of action,

adversary proceedings or other litigation (a) against any of the DIP Agents, the DIP Lenders, or

the Prepetition Secured Parties, or their respective predecessors-in-interest, agents, affiliates,

representatives, attorneys, or advisors, or any action purporting to do the foregoing in respect of

the Prepetition Debt, liens on the Prepetition Collateral, DIP Obligations, DIP Liens, DIP

Superpriority Claims and/or the adequate protection, adequate protection liens and superpriority




                                                  73
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 74 of 95



claims granted to the Prepetition Secured Parties under this Final Order, as applicable, or (b)

challenging the amount, validity, perfection, priority or enforceability of or asserting any

defense, counterclaim or offset with respect to, the Prepetition Debt, the DIP Obligations and/or

the liens, claims, rights, or security interests granted under the Interim Order, this Final Order,

the DIP Documents or the Prepetition Credit Agreements including, in each case, without

limitation, for lender liability or pursuant to section 105, 510, 544, 547, 548, 549, 550, or 552 of

the Bankruptcy Code, applicable non-bankruptcy law or otherwise; (ii) except during the

Remedies Notice Period, to prevent, hinder, or otherwise delay the Prepetition Secured Parties’,

the DIP Agent’s or the DIP Lenders’, as applicable, enforcement or realization on the Prepetition

Debt, Prepetition Collateral, DIP Obligations, DIP Collateral, and the liens, claims and rights

granted to such parties under this Final Order, each in accordance with the DIP Documents, the

Prepetition Credit Agreements or this Final Order; (iii) except during the Remedies Notice

Period, to seek to modify any of the rights and remedies granted to the Prepetition Secured

Parties, the DIP Agents or the DIP Lenders under this Final Order, the Prepetition Credit

Agreements or the DIP Documents, as applicable; (iv) to apply to the Court for authority to

approve superpriority claims or grant liens (other than the liens permitted pursuant to the DIP

Documents) or security interests in the DIP Collateral or any portion thereof that are senior to, or

on parity with, the DIP Liens, DIP Superpriority Claims, adequate protection liens and

superpriority claims and liens granted to the Prepetition Secured Parties, unless all DIP

Obligations, Prepetition Debt, adequate protection, and claims granted to the DIP Agents, DIP

Lenders or Prepetition Secured Parties under this Final Order, have been refinanced or Paid in

Full or otherwise agreed to in writing by the DIP Lenders; or (v) to seek to pay any amount on




                                                 74
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 75 of 95



account of any claims arising prior to the Petition Date unless such payments are agreed to in

writing by the DIP Lenders in or are otherwise included in the “Approved Budget”.

       27.     Real Property Leases. As a requirement and precondition to the DIP Lenders’

willingness to lend and in furtherance of the DIP Superpriority Claims provided for in this Final

Order and pursuant to the DIP Documents, which are payable from and have recourse to all of

the Debtors’ pre- and post-petition property including, among other things, each Mining Lease,

Real Property Lease or other Contractual Obligation (each as defined in the DIP Credit

Agreements) to which a Debtor is a counterparty (each, a “Real Property Lease”), the DIP

Lenders shall have the following protections with respect to the Debtors’ Real Property Leases,

which protections shall be enforced by the DIP Agents or DIP Lenders as authorized, approved,

and granted pursuant to the provisions of this Final Order and in accordance with the terms of the

DIP Credit Agreements (and after the indefeasible payment in full of the DIP Obligations, solely

in the event occurring prior to the effective date of any chapter 11 plan or plans with respect to

any of the Debtors, (i) the rights of the DIP Agents and the DIP Lenders shall automatically

transfer and be available to the Prepetition Agents and the Prepetition Secured Parties, subject to

the terms of the Prepetition Intercreditor Agreements, (ii) defined terms used in this Paragraph

27 relating to the DIP Facilities shall be deemed to be references to corresponding defined terms

relating to the Prepetition Credit Facilities, (iii) any notice herein required to be delivered

pursuant to this Paragraph 27 to the DIP Agents shall instead be required to be delivered to each

of the Prepetition Agents, and (iv) the automatic stay provisions pursuant to section 362 of the

Bankruptcy Code are vacated and modified to the extent necessary so as to permit the Prepetition

Agents and the Prepetition Secured Parties to exercise any of their rights with respect to Real

Property Leases under this Paragraph 27):




                                                  75
              Case 19-11595-LSS           Doc 185        Filed 08/13/19    Page 76 of 95



                (a)     Remedies Upon an Event of Default. If an Event of Default shall have

occurred and be continuing, the Term DIP Agent for the benefit of the Term DIP Lenders shall,

with respect to any Real Property Lease or group of Real Property Leases to which any of the

Debtors are party that constitute DIP Term Loan Priority Collateral, and the DIP ABL Agent for

the benefit of the DIP ABL Lenders shall, with respect to any Real Property Lease or group of

Real Property Leases to which any of the Debtors are party that constitute DIP ABL Priority

Collateral, be permitted, and are hereby authorized, approved, and granted the following rights and

remedies:

                (i)     to exercise the Debtors’ rights pursuant to section 365(f) of the
                        Bankruptcy Code with respect to any such Real Property Lease(s) and,
                        subject to this Court’s approval after notice and hearing, assign any such
                        Real Property Lease(s) in accordance with section 365 of the Bankruptcy
                        Code notwithstanding any language to the contrary in any of the
                        applicable lease documents or executory contracts;

                (ii)    to require any Debtor to complete promptly, pursuant to section 363 of the
                        Bankruptcy Code, subject to the rights of the applicable DIP Agent,
                        applicable DIP Lenders or applicable Prepetition Secured Parties (if
                        applicable) to credit bid, an Asset Sale20 of any such Real Property
                        Lease(s) in one or more parcels at public or private sales, at the applicable
                        DIP Agent’s offices or elsewhere, for cash, at such time or times and at
                        such price or prices and upon such other terms as the applicable DIP
                        Agent or applicable DIP Lenders may deem commercially reasonable;

                (iii)   to access the leasehold interests of the Debtors or debtors in possession in
                        any such Real Property Lease(s) for the purpose of (A) marketing such
                        property or properties for sale and (B) removing any Collateral thereon or
                        arranging for the Asset Sale of any such Collateral except to the extent
                        prohibited by the terms of the Real Property Lease (unless the applicable
                        provision is rendered ineffective by applicable non-bankruptcy law or the
                        Bankruptcy Code); provided that the foregoing shall not preclude any
                        counterparty to a Real Property Lease (each, a “Counterparty”) from an

20
         “Asset Sale” shall mean (a) the sale, lease, transfer, assignment, conveyance or other disposition
(including any sale and lease back transaction) of any assets or rights by the Company or any of its
Restricted Subsidiaries (as defined in the DIP Credit Agreements); or (b) the issuance or sale of equity
interests by any Restricted Subsidiary or the sale by the Company or any of its Restricted Subsidiaries of
equity interests in any Restricted Subsidiary.



                                                    76
Case 19-11595-LSS       Doc 185       Filed 08/13/19    Page 77 of 95



        opportunity to be heard in this Court on reasonable notice prior to such
        access; provided, further, that, regardless of whether any such Real
        Property Lease or proceeds thereof constitute DIP ABL Priority Collateral,
        DIP ABL Agent for the benefit of the DIP ABL Lenders shall be entitled
        to enter or otherwise access the leasehold interests of the Debtors or
        debtors in possession in any such Real Property Lease(s), for the purpose
        of removing any Collateral that constitutes DIP ABL Priority Collateral,
        or arranging such Collateral for disposition, or to take possession of the
        Debtors’ books and records or obtain access to the Debtors’ data
        processing equipment, computer hardware and software relating to the
        DIP ABL Priority Collateral; provided, further, that nothing in this section
        27(a)(iii) shall eliminate or alter any Counterparty’s rights under section
        365 of the Bankruptcy Code with regards to the foregoing;

 (iv)   (A) to find an acceptable (in the applicable DIP Agent’s or applicable
        Required DIP Lenders’ good faith and reasonable discretion) replacement
        lessee, which may include the applicable DIP Agent, applicable DIP
        Lenders or any of their affiliates, to whom such Real Property Lease(s)
        may be assigned subject to the consent of the applicable Counterparty, or
        approval of this Court, (B) to hold, and manage all aspects of, an auction
        or other bidding process to find such acceptable replacement lessee, (C) in
        connection with any such auction, agree, on behalf of the Debtors, to
        reimburse reasonable fees and expenses of any stalking horse bidder, if
        necessary, and/or (D) to notify the Debtors of the selection of any
        replacement lessee pursuant to this Paragraph 27, upon receipt of which
        the Debtors shall promptly (1) file a motion seeking, on an expedited
        basis, approval of the Debtors’ assumption and assignment of such Real
        Property Lease(s) to such proposed assignee, and (2) cure any defaults, if
        any, that have occurred and are continuing under such Real Property
        Lease(s) to the extent required by the Court (subject to the applicable DIP
        Lenders’ right to cure defaults as set forth in Paragraph 27(e) of this Final
        Order); provided, further, that nothing in this section 27(a)(iv) shall
        eliminate or alter any Counterparty’s rights under section 365 of the
        Bankruptcy Code with regards to the foregoing; or

 (v)    to direct the Debtors to (A) assign any such Real Property Lease(s) to the
        applicable DIP Agent or applicable DIP Lenders as Collateral securing the
        applicable DIP Obligations, subject to clause (B), if applicable, (B) seek
        this Court’s approval of the assumption of any such Real Property
        Lease(s) to the extent that this Court determines pursuant to a final order
        that an assumption is required in order to assign such lease or leases as
        Collateral, and (C) promptly cure any default that has occurred and is
        continuing under such Real Property Lease(s) to the extent required by the
        Court; provided that any assignment of any such Real Property Lease(s)
        as Collateral securing the applicable DIP Obligations shall not impair the
        Debtors’ ability to subsequently assume (if not already assumed) and
        assign such Real Property Lease(s) pursuant to section 365 of the


                                 77
             Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 78 of 95



                       Bankruptcy Code or to enjoy the protections of section 365(f) of the
                       Bankruptcy Code with respect to any such assignment; provided, further,
                       that nothing in this section 27(a)(v) shall eliminate or alter any
                       Counterparty’s rights under section 365 of the Bankruptcy Code with
                       regards to the foregoing.

               (b)     Right to Credit Bid. Prior to any assignment of any Real Property Lease or

group of Real Property Leases, the Debtors shall first provide at least five (5) business days’ prior

written notice (the “Initial Notice Period”) to the Term DIP Agent and Term DIP Lenders, with

respect to DIP Term Loan Priority Collateral, and the DIP ABL Agent and DIP ABL Lenders,

with respect to DIP ABL Priority Collateral, unless such notice provision is waived by the

applicable DIP Agent and applicable Required DIP Lenders, which Initial Notice Period may be

extended up to a further twenty-five (25) days by the applicable DIP Agent or applicable Required

DIP Lenders in each of their sole discretion by delivering written notice of such extension to the

Debtors prior to expiration of the Initial Notice Period, and by any further period as is mutually

agreeable between the applicable DIP Agent or applicable Required DIP Lenders and the Company

(such notice period being the “Aggregate Notice Period”).          During such notice period, the

applicable DIP Agent shall be permitted to credit bid forgiveness of some or all of the outstanding

applicable DIP Obligations (in an amount equal to at least the consideration offered by any other

party in respect of such assignment) outstanding under the applicable DIP Facility as consideration

in exchange for any such Real Property Lease(s) provided that to the extent the Company is entitled

to retain a portion of the total consideration paid in respect of such assignment in accordance with

the DIP Credit Agreements, the applicable portion of the consideration to be retained by Company

shall be paid in cash (provided that such proceeds shall constitute DIP Collateral and Cash

Collateral). In addition, in connection with the exercise of any of the applicable DIP Agent’s or

applicable Required DIP Lenders’ rights pursuant to the applicable DIP Credit Agreement or this

Final Order to direct or compel a sale or other Asset Sale of any Real Property Lease(s), the


                                                 78
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 79 of 95



applicable DIP Agent, on behalf of the applicable DIP Lenders, shall be permitted to credit bid

forgiveness of some or all of the outstanding applicable DIP Obligations (in an amount equal to at

least the consideration offered by any other party in respect of such sale or other Asset Sale) as

consideration in exchange for such Real Property Lease(s). Pursuant to section 364(e) of the

Bankruptcy Code, absent a stay pending appeal, the applicable DIP Lenders’ right to credit bid

shall not be affected by the reversal or modification on appeal of the Debtors’ authorization

pursuant to this Final Order to obtain credit and incur debt as and in accordance with the terms set

forth herein. Nothing herein shall affect any requirements to give notice to Counterparties in

accordance with the Bankruptcy Code, Bankruptcy Rules and Local Rules.

       (c)     Right of First Refusal with Respect to Proposed Assignments and Rejections of

Real Property Leases. Unless all DIP Obligations shall have indefeasibly been satisfied pursuant

to the DIP Credit Agreements, the Debtors shall not seek, and it shall constitute, an Event of

Default and terminate the right of the Debtors under the DIP Credit Agreements and this Final

Order if any of the Debtors seeks, the sale or other Asset Sale of, or the rejection or other

termination of, or if there is entered an order pursuant to section 365 of the Bankruptcy Code

assigning or rejecting, any Real Property Lease or group of Real Property Leases, or if any Real

Property Lease or group of Real Property Leases is deemed rejected due to the expiration of the

assumption period provided for in section 365(d)(4) (the “Statutory Rejection Date”), without

the Debtors’ first providing thirty (30) days’ prior written notice to the DIP Agents and DIP

Lenders, or if such notice is given more than thirty (30) days in advance of the Statutory Rejection

Date, prior written notice at least equal to the Aggregate Notice Period; provided, however, that

the right of first refusal of the DIP Agents as set forth in this Paragraph 27(c) shall not apply to (x)

any assignment or sale of a Real Property Lease or group of Real Property Leases to a winning




                                                  79
             Case 19-11595-LSS        Doc 185        Filed 08/13/19   Page 80 of 95



bidder at an auction authorized by this Court, and (y) so long as no Event of Default has occurred

and is ongoing, or to the extent such action would result in an Event of Default, any assignment or

sale of a Real Property Lease or group of Real Property Leases that are not Material Leases

generating cash proceeds (net of reasonable costs, expenses, and any applicable taxes) up to

$2,500,000 in the aggregate value for all such sales or assignments. During such notice period,

the Term DIP Agent, with respect to DIP Term Loan Priority Collateral, and the DIP ABL Agent,

with respect to DIP ABL Priority Collateral, shall be permitted to:

               (i)    (A) notify the Debtors that it elects to take action pursuant to this
                      Paragraph, upon receipt of which the Debtors shall promptly withdraw any
                      previously filed rejection motion, (B) find an acceptable (in the applicable
                      DIP Agents’ or applicable Required DIP Lenders’ good faith and
                      reasonable discretion) replacement lessee, which may include the
                      applicable DIP Agent, applicable DIP Lenders or any of their affiliates, to
                      whom any such any Real Property Lease or group of Real Property Leases
                      may be assigned (subject to Court approval), (C) hold, and manage all
                      aspects of, an auction or other bidding process to find such acceptable
                      replacement lessee, (D) in connection with any such auction, agree, on
                      behalf of the Debtors (and subject to Court approval) to reimburse the
                      reasonable fees and expenses of any stalking horse bidder, if necessary,
                      and (E) notify the Debtors of the selection of any replacement lessee
                      pursuant to this Paragraph, upon receipt of which the Debtors shall (1) not
                      seek to reject any such Real Property Lease(s), (2) promptly withdraw
                      any pending motion to reject any such Real Property Lease(s), (3)
                      promptly file a motion seeking, on an expedited basis, approval of the
                      Debtors’ assumption and assignment of such Real Property Lease(s) to the
                      applicable DIP Agent or applicable Required DIP Lenders’ proposed
                      assignee, and (4) promptly cure any defaults that have occurred and are
                      continuing under such Real Property Lease(s) to the extent authorized by
                      the Court; provided all such actions shall be subject to the requirements of
                      section 365 of the Bankruptcy Code; or

               (ii)   direct the Debtors to (A) assign any Real Property Lease or group of Real
                      Property Leases as Collateral securing the applicable DIP Obligations
                      (subject to Court approval), (B) seek the Court’s approval of the
                      assumption of any such Real Property Lease(s) if it is determined pursuant
                      to a final order of this Court that an assumption is required in order to
                      assign such lease(s) as Collateral, and (C) promptly cure any defaults that
                      have occurred and are continuing under such Real Property Lease(s)
                      (subject to the applicable DIP Lenders’ right to cure defaults as set forth in
                      Paragraph 27(e) of this Final Order) to the extent authorized by the Court;


                                                80
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 81 of 95



                       provided that any assignment of any Real Property Lease(s) as Collateral
                       securing the applicable DIP Obligations shall not impair the Debtors’
                       ability to subsequently assume (if not already assumed) and assign any
                       such Real Property Lease(s) pursuant to section 365 of the Bankruptcy
                       Code or to enjoy the protections of section 365(f) of the Bankruptcy Code
                       with respect to any such assignment.

               (iii)   Notwithstanding anything to the contrary herein, the foregoing rights of
                       the DIP Agents set forth in this Paragraph shall not apply to Real Property
                       Leases that are rejected, terminated, sold, or assigned on the effective date
                       of any plan of reorganization in any of the Chapter 11 Cases that, among
                       other things, indefeasibly repays the DIP Obligations in full on the
                       effective date thereof. For the avoidance of doubt, on or prior to the
                       thirtieth (30) day prior to the Statutory Rejection Date (as provided in
                       section 365(d)(4) of the Bankruptcy Code), the Debtors shall have
                       delivered written notice to the DIP Agents of each outstanding Real
                       Property Lease that they intend to reject (including, without limitation,
                       through statutory rejection on the Statutory Rejection Date) from and after
                       the date of such notice (or, if applicable, notice that the Debtors have
                       obtained the applicable landlord’s consent to extension of the Statutory
                       Rejection Date); provided that if the Debtors fail to deliver any such notice
                       to the DIP Agents prior to such date with respect to any such Real
                       Property Lease(s) (or a notice indicating that no such Real Property
                       Lease(s) shall be rejected), the Debtors shall be deemed, for all purposes
                       hereunder, to have delivered notice to the DIP Agents as of such date that
                       they intend to reject all outstanding Real Property Leases.

               (d)     Assumption Orders. Any order of this Court approving the assumption of

any Real Property Lease shall specifically provide that the applicable Debtor shall be authorized

to assign such Real Property Lease pursuant to, and to enjoy the protections of, section 365(f) of

the Bankruptcy Code. To the extent that such provision is for any reason not included in any order

of the Court approving the assumption of any Real Property Lease, then such Real Property Lease

may not be assumed by the applicable Debtor unless the order approving the assumption provides

for the assignment of such Real Property Lease, on the date of such order, to an acceptable (in the

applicable DIP Agents’ or applicable Required DIP Lenders’ good faith and reasonable discretion)

replacement lessee (which may include the applicable DIP Agents, applicable DIP Lenders, or

their respective affiliates) provided the requirements of section 365 are satisfied.



                                                 81
              Case 19-11595-LSS        Doc 185        Filed 08/13/19   Page 82 of 95



                (e)    DIP Lenders’ Right to Cure Defaults. If any of the Debtors are required to

cure any monetary defaults under any Real Property Lease pursuant to any order of this Court or

otherwise in connection with any assumption or assumption and assignment of any such Real

Property Lease pursuant to section 365(f) of the Bankruptcy Code, and such monetary default is

not, within five (5) business days of the receipt by such Debtor of notice from the applicable DIP

Agent pursuant to the applicable provision(s) of the applicable DIP Credit Agreement or any other

notice from the applicable DIP Agent requesting the cure of such monetary default, cured in

accordance with the provisions of such applicable court order as arranged by the applicable DIP

Agent, the applicable DIP Agent may cure any such monetary defaults on behalf of the applicable

Debtor(s).

                (f)    Priorities. For the avoidance of doubt, nothing set forth in this Paragraph

27 shall affect the relative priorities of liens and claims set forth herein and on Exhibit A hereto.

Unless and until Payment in Full of the (A) DIP ABL Obligations and the Prepetition ABL

Obligations, nothing set forth in this Paragraph 27 shall permit the Term DIP Agent or the Term

DIP Lenders, or any of their designees or agents, to exercise any rights or remedies with respect

to DIP ABL Priority Collateral or Prepetition ABL Priority Collateral and (B) DIP Term Loan

Obligations and the Prepetition Term Loan Debt, nothing set forth in this Paragraph 27 shall permit

the DIP ABL Agent or the DIP ABL Lenders, or any of their designees or agents, to exercise any

rights or remedies with respect to DIP Term Loan Priority Collateral or Prepetition Term Loan

Priority Collateral.

        28.     Insurer Reservation of Rights. For the avoidance of doubt, nothing in this Final

Order, the DIP Credit Agreements or any document related thereto imposes any duty upon any

insurer to effectuate endorsements or otherwise expands any obligations or duties of such insurer




                                                 82
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 83 of 95



under any insurance policies or related agreements issued to or for the benefit of any of the

Debtors.

       29.     Approved Budget. The Approved Budget is approved on a final basis. Proceeds

of the DIP Facilities and Cash Collateral under this Final Order shall only be used by the Loan

Parties in accordance with the DIP Credit Agreements, this Final Order, and the Approved

Budget or as otherwise agreed by the DIP Agents. None of the DIP Secured Parties’ consent (if

any) to, or acknowledgment of, the Approved Budget shall be construed as consent to use of the

proceeds of the DIP Facilities or Cash Collateral beyond the respective maturity dates set forth in

the DIP Credit Agreements, regardless of whether the aggregate funds shown on the Approved

Budget have been expended.

       30.     Limits to Lender Liability. Nothing in this Final Order, the DIP Documents, or

any other documents related to these transactions shall in any way be construed or interpreted to

impose or allow the imposition upon the DIP Agents or any DIP Lender of any liability for any

claims arising from the prepetition or postpetition activities of the Debtors in the operation of

their business, or in connection with their restructuring efforts. The DIP Agents and the DIP

Lenders shall not, in any way or manner, be liable or responsible for (i) the safekeeping of the

DIP Collateral, (ii) any loss or damage thereto occurring or arising in any manner or fashion

from any cause, (iii) any diminution in the value thereof or (iv) any act or default of any carrier,

servicer, bailee, custodian, forwarding agency or other person and all risk of loss, damage or

destruction of the Collateral shall be borne by the DIP Loan Parties. Provided, however, if, for

any reason (see, for example, paragraph 33 (b) below), the DIP Agents and/or DIP Lenders

operate under the Debtors’ Real Property Leases, nothing in this Final Order shall absolve the




                                                 83
              Case 19-11595-LSS         Doc 185        Filed 08/13/19    Page 84 of 95



DIP Agents and/or DIP Lenders from any responsibility to the Counterparties for any obligations

due under the Real Property Leases.

        31.     Effect of Stipulations on Third Parties. The Debtors’ stipulations, admissions,

agreements and releases contained in this Final Order, including, without limitation, in paragraph

6 of this Final Order, shall be binding upon the Debtors and, subject to the Challenge Period (as

defined below), any successor thereto in all circumstances and for all purposes. The Debtors’

stipulations, admissions, agreements and releases contained in this Final Order, including,

without limitation, in paragraph 6 of this Final Order, shall be binding upon all other parties in

interest, including, without limitation, any statutory or non-statutory committees appointed or

formed in the Chapter 11 Cases, if any (a “Committee”) and any other person or entity acting or

seeking to act on behalf of the Debtors’ estates (including, without limitation, any chapter 7 or

chapter 11 trustee or examiner appointed or elected for any of the Debtors) unless: (a) such

Committee, or any other party in interest, in each case with requisite standing (subject in all

respects to any agreement or applicable law that may limit or affect such entity’s right or ability

to do so), has timely filed an adversary proceeding or contested matter (subject to the limitations

contained herein, including, inter alia, in this paragraph) by no later than (i) the earlier of (x) the

date of entry of an order confirming a chapter 11 plan, (y) October 7, 2019, and (z) 60 calendar

days after the appointment of any Committee or (ii) any such later date as has been agreed to, in

writing, by the Prepetition Agents (with the consent of the DIP Lenders) as applicable (the time

period established by the foregoing clauses (i) and (ii), the “Challenge Period”), (A) objecting

to or challenging the amount, validity, perfection, enforceability, priority or extent of the

Prepetition Debt or the Prepetition Liens, or (B) otherwise asserting or prosecuting any action for

preferences, fraudulent transfers or conveyances, other avoidance power claims or any other




                                                  84
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 85 of 95



claims, counterclaims or causes of action, objections, contests or defenses (collectively, the

“Challenges”) against the Prepetition Secured Parties or their respective affiliates and each of

their respective former, current or future officers, partners, directors, managers, members,

principals, employees, agents, related funds, investors, financing sources, financial advisors,

attorneys, accountants, investment bankers, consultants, representatives and other professionals

and the respective successors and assigns thereof, in each case in their respective capacity as

such (each a “Representative” and, collectively, the “Representatives”) in connection with

matters related to the Prepetition Credit Agreements, the Prepetition Debt, the Prepetition Liens

and the Prepetition Collateral; and (b) there is a final non-appealable order in favor of the

plaintiff sustaining any such Challenge in any such timely filed adversary proceeding or

contested matter; provided, however, that any pleadings filed in connection with any Challenge

shall set forth with specificity the basis for such challenge or claim and any challenges or claims

not so specified prior to the expiration of the Challenge Period shall be deemed forever, waived,

released and barred. If no such Challenge is timely filed during the Challenge Period or the

Court does not rule in favor of the plaintiff in any such proceeding then: (a) the Debtors’

stipulations, admissions, agreements and releases contained in this Final Order, including,

without limitation, those contained in paragraph 6 of this Final Order, shall be binding on all

parties in interest; (b) the obligations of the DIP Loan Parties under the Prepetition Credit

Agreements, including the Prepetition Debt, shall constitute allowed claims not subject to

defense, claim, counterclaim, recharacterization, subordination, offset or avoidance, for all

purposes in the Chapter 11 Cases, and any subsequent chapter 7 case(s); (c) the Prepetition Liens

on the Prepetition Collateral shall be deemed to have been, as of the Petition Date, legal, valid,

binding, perfected, security interests and liens, not subject to recharacterization, subordination,




                                                 85
             Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 86 of 95



avoidance or other defense; and (d) the Prepetition Debt and the Prepetition Liens on the

Prepetition Collateral shall not be subject to any other or further claim or challenge by any

Committee, or any other party in interest acting or seeking to act on behalf of the Debtors’

estates, including, without limitation, any successor thereto (including, without limitation, any

chapter 7 trustee or chapter 11 trustee or examiner appointed or elected for any of the Debtors)

and any defenses, claims, causes of action, counterclaims and offsets by any Committee, if any,

or any other party acting or seeking to act on behalf of the Debtors’ estates, including, without

limitation, any successor thereto (including, without limitation, any chapter 7 trustee or chapter

11 trustee or examiner appointed or elected for any of the Debtors), whether arising under the

Bankruptcy Code or otherwise, against any of the Prepetition Secured Parties and their

Representatives arising out of or relating to any of the Prepetition Credit Agreements shall be

deemed forever waived, released and barred. If any such Challenge is timely filed during the

Challenge Period, the stipulations, admissions, agreements and releases contained in this Final

Order, including, without limitation, those contained in paragraph 6 of this Final Order, shall

nonetheless remain binding and preclusive (as provided in the second sentence of this paragraph)

on any Committee, if any, and on any other person or entity, except to the extent that such

stipulations, admissions, agreements and releases were expressly and successfully challenged in

such Challenge as set forth in a final, non-appealable order of a court of competent jurisdiction.

Nothing in this Final Order vests or confers on any Person (as defined in the Bankruptcy Code),

including any Committee, standing or authority to pursue any claim or cause of action belonging

to the Debtors or their estates, including, without limitation, Challenges with respect to the

Prepetition Credit Agreements, the Prepetition Debt or the Prepetition Liens. For the avoidance

of doubt, none of the foregoing challenge provisions set forth in this paragraph shall apply to any




                                                 86
              Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 87 of 95



DIP Secured Party, in their capacities as such, and in no event shall the DIP Facilities, DIP

Obligations or DIP Liens be subject to challenge pursuant to this paragraph on avoidance or any

other grounds by any party.

        32.     Postpetition Release. Notwithstanding anything to the contrary set forth herein,

upon the repayment of all DIP Obligations (as defined in the DIP Credit Agreements) owed to

the DIP Agents and the DIP Lenders by Debtors and termination of the rights and obligations

arising under the DIP Documents (which payment and termination shall be on terms and

conditions acceptable to DIP Agents), DIP Agents and the DIP Lenders shall be released from

any and all obligations, liabilities, actions, duties, responsibilities and causes of action arising or

occurring, on or prior to the date of such repayment and termination, in connection with or

related to the DIP Documents or this Final Order (including without limitation any obligation or

responsibility (whether direct or indirect, absolute or contingent, due or not due, primary or

secondary, liquidated or unliquidated) to pay or otherwise fund the Carve-Out on terms and

conditions acceptable to the DIP Agents).

        33.     Landlord Agreements; Access.

                (a)     All collateral access agreements to which the Prepetition ABL Agent or any

of the Prepetition Agents is a party shall hereby continue to be deemed to be amended to include

the relevant DIP Agent as a beneficiary thereunder, and such agreements shall thereafter be

additionally enforceable by the relevant DIP Agent against, and binding upon, each landlord party

thereto. Any title, landlord’s lien, right of distraint or levy, security interest or other interest that

any landlord or mortgagee may have in any DIP Collateral or Prepetition Collateral of the Debtors

located on such leased premises, to the extent the same is not avoidable under sections 544, 545,




                                                   87
             Case 19-11595-LSS         Doc 185       Filed 08/13/19   Page 88 of 95



547, 548, 549, 550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise,

is hereby expressly subordinated to the liens of the DIP Lenders and the Prepetition Lenders.

               (b)     Notwithstanding anything contained herein to the contrary and without

limiting any other rights or remedies of the DIP Agents, for the benefit of the DIP Lenders,

contained in this Final Order or the DIP Documents, or otherwise available at law or in equity, and

subject to the terms of the DIP Documents, the Interim Order and this Final Order, upon written

notice to the landlord of any leased premises that an Event of Default has occurred and is

continuing under the DIP Documents, the DIP Agents may, to the extent permitted by (i) existing

rights under applicable non-bankruptcy law or an existing agreement with the applicable landlord;

(ii) a separate agreement by and between such landlord and the DIP Agents (a “Separate

Agreement”); or (iii) pursuant to further order of this Court on motion and notice to the landlords

appropriate under the circumstances, enter upon any leased premises of the Debtors for the purpose

of exercising any remedy with respect to DIP Collateral located thereon and, subject to entering

into a Separate Agreement, shall be entitled to all of the Debtors’ rights and privileges as lessee

under such lease without interference from such landlord; provided, however, that, subject to

entering into such Separate Agreement, the DIP Agents shall pay all obligations, to the extent

required by applicable law, of the Debtors due to the Counterparties under the terms of their

respective Real Property Leases, including royalties, rent, and tax obligations as such obligations

first accrue after the written notice referenced above and that is payable during the period of such

occupancy by the Agent calculated on a per diem basis; provided further, that subject to any

Separate Agreement, the DIP Agents shall timely perform all of the obligations arising under the

leases going forward as required by section 365(d)(3) of the Bankruptcy Code and shall access,

use or occupy leased premises only in compliance with any and all applicable federal, state or local




                                                88
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 89 of 95



laws, rules, regulations or ordinances. Nothing herein shall require the DIP Agents to assume any

lease as a condition to the rights afforded to the DIP Agents in this paragraph.

       34.     Subject to paragraphs 14(a) and 14(b) herein, but otherwise notwithstanding any

provision of this Final Order, the Motion, the Interim Order or the DIP Documents, nothing in

this Final Order, the Motion, Interim Order or any DIP Documents shall be deemed or construed

to impact, impair, affect, determine, release, waive, modify, limit or expand: (a) the terms and

conditions of any Real Property Lease; or (b) any of the claims, rights, remedies, and defenses of

any lessors under or in respect of any Real Property Lease and all such claims, rights, remedies

and defenses are expressly reserved and preserved.

       35.     Final Order Governs. In the event of any inconsistency between the provisions of

this Final Order, the Interim Order, the DIP Documents or any other order entered by this Court,

the provisions of this Final Order shall govern. Any payment made pursuant to any other order

entered by this Court may be subject to avoidance or disgorgement under section 549 or

otherwise of the Bankruptcy Code to the extent such payment is made in violation of this Final

Order and the DIP Documents, including the Approved Budget. Except as specifically amended,

supplemented or otherwise modified hereby, all of the provisions of the Interim Order shall

remain in effect and are hereby ratified by this Final Order.

       36.     Binding Effect; Successors and Assigns. The DIP Documents and the provisions

of this Final Order, including all findings herein, shall be binding upon all parties in interest in

these Chapter 11 Cases, including, without limitation, the DIP Agents, the DIP Lenders, the

Prepetition Secured Parties, any Committee, and the Debtors and their respective successors and

assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or elected for the

estate of any of the Debtors, an examiner appointed pursuant to section 1104 of the Bankruptcy




                                                  89
             Case 19-11595-LSS          Doc 185        Filed 08/13/19    Page 90 of 95



Code, or any other fiduciary appointed as a legal representative of any of the Debtors or with

respect to the property of the estate of any of the Debtors) and shall inure to the benefit of the

DIP Agents, the DIP Lenders, the Prepetition Secured Parties and the Debtors and their

respective successors and assigns; provided that the DIP Agents, the DIP Lenders and the

Prepetition Secured Parties shall have no obligation to permit the use of the Prepetition Collateral

(including Cash Collateral) by, or to extend any financing to, any chapter 7 trustee, chapter 11

trustee or similar responsible person appointed for the estates of the Debtors.

       37.     Exculpation. Nothing in this Final Order, the DIP Documents, the existing

agreements or any other documents related to the transactions contemplated hereby shall in any

way be construed or interpreted to impose or allow the imposition upon any DIP Secured Party

or any Prepetition Secured Party any liability for any claims arising from the prepetition or

postpetition activities of the Credit Parties or Loan Parties (as defined in the respective DIP

Credit Agreements) in the operation of their businesses, or in connection with their restructuring

efforts. In addition, (a) the DIP Secured Parties and the Prepetition Secured Parties shall not, in

any way or manner, be liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss

or damage thereto occurring or arising in any manner or fashion from any cause, (iii) any

diminution in the value thereof, or (iv) any act or default of any carrier, servicer, bailee,

custodian, forwarding agency, or other person, and (b) all risk of loss, damage, or destruction of

the Collateral shall be borne by the DIP Loan Parties.

       38.     Limitation of Liability. In determining to make any loan or other extension of

credit under the DIP Credit Agreements, or to permit the use of Cash Collateral, none of the DIP

Agents, the DIP Lenders or the Prepetition Secured Parties shall (i) be deemed to be in “control”

of the operations or participating in the management of the Debtors; (ii) owe any fiduciary duty




                                                  90
             Case 19-11595-LSS          Doc 185        Filed 08/13/19   Page 91 of 95



to the Debtors, their respective creditors, shareholders or estates; or (iii) be deemed to be acting

as a “Responsible Person” or “Owner” or “Operator” with respect to the operation or

management of the Debtors (as such terms or similar terms are used in the United States

Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601,

et seq., as amended, or any similar federal or state statute).

       39.     Master Proof of Claim. The Prepetition Agents shall not be required to file proofs

of claim in the Chapter 11 Cases or any successor case in order to assert claims on behalf of

itself and the Prepetition Secured Parties for payment of the Prepetition Debt arising under the

Prepetition Documents, nor shall any other Prepetition Secured Party be required to file any

proofs of claim in the Chapter 11 Cases or any successor case in order to assert claims on behalf

of itself for payment of the Prepetition Debt arising under the Prepetition Credit Agreements.

However, in order to facilitate the processing of claims, to ease the burden upon the Court and to

reduce an unnecessary expense to the Debtors’ estates, each Prepetition Agent and/or other

Prepetition Secured Party is authorized to file in the Debtors’ lead chapter 11 case In re

Blackhawk Mining LLC, et. al., Case No. 19-11595 (LSS), a single, master proof of claim on

behalf of the relevant Prepetition Secured Parties on account of any and all of their respective

claims arising under the applicable Prepetition Documents and hereunder (each, a “Master

Proof of Claim”) against each of the Debtors. Upon the filing of a Master Proof of Claim

against each of the Debtors, the Prepetition Agents and the Prepetition Secured Parties, and each

of their respective successors and assigns, shall be deemed to have filed a proof of claim in the

amount set forth opposite its name therein in respect of its claims against each of the Debtors of

any type or nature whatsoever with respect to the applicable Prepetition Credit Agreements, and

the claim of each Prepetition Secured Party (and each of its respective successors and assigns),




                                                  91
              Case 19-11595-LSS         Doc 185        Filed 08/13/19   Page 92 of 95



named in a Master Proof of Claim shall be treated as if such entity had filed a separate proof of

claim in each of these Chapter 11 Cases. The Master Proofs of Claim shall not be required to

identify whether any Prepetition Secured Party acquired its claim from another party and the

identity of any such party or to be amended to reflect a change in the holders of the claims set

forth therein or a reallocation among such holders of the claims asserted therein resulting from

the transfer of all or any portion of such claims. The provisions of this paragraph 37 and each

Master Proof of Claim are intended solely for the purpose of administrative convenience and

shall not affect the right of each Prepetition Secured Party (or its successors in interest) to vote

separately on any plan proposed in these Chapter 11 Cases. The Master Proofs of Claim shall

not be required to attach any instruments, agreements or other documents evidencing the

obligations owing by each of the Debtors to the applicable Prepetition Secured Parties, which

instruments, agreements or other documents will be provided upon written request to counsel to

the applicable Prepetition Agent.

        40.    Effectiveness. This Final Order shall constitute findings of fact and conclusions

of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date

immediately upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 7062,

or 9014 of the Bankruptcy Rules, or any Local Bankruptcy Rule, or Rule 62(a) of the Federal

Rules of Civil Procedure, this Final Order shall be immediately effective and enforceable upon

its entry.

        41.    Modification of DIP Documents and Approved Budget. The DIP Loan Parties are

hereby authorized, without further order of this Court, to enter into agreements with the DIP

Secured Parties providing for any consensual non-material modifications to the Approved

Budget or the DIP Documents, or of any other modifications to the DIP Documents necessary to




                                                  92
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 93 of 95



conform the terms of the DIP Documents to this Final Order, in each case consistent with the

amendment provisions of the DIP Document. Notwithstanding the foregoing, updates and

supplements to the Approved Budget required to be delivered by the DIP Loan Parties under the

DIP Documents shall not be considered material amendments or modifications to the Approved

Budget or the DIP Documents.

       42.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Final Order.

       43.     Payments Held in Trust. Except as expressly permitted in this Final Order or the

DIP Documents, in the event that any person or entity (with respect to any person or entity that is

not a DIP Secured Party or a party to the RSA, knowingly) receives any payment on account of a

security interest in DIP Collateral, receives any DIP Collateral or any proceeds of DIP Collateral

or receives any other payment with respect thereto from any other source prior to Payment in Full

of all DIP Obligations under the DIP Documents and termination of the Commitments in

accordance with the DIP Documents, such person or entity shall be deemed to have received, and

shall hold, any such payment or proceeds of Collateral in trust for the benefit of the DIP Agents

and the DIP Lenders (as applicable based on the specific asset at issue) and shall immediately turn

over such proceeds to the applicable DIP Agent, or as otherwise instructed by this Court, for

application in accordance with the DIP Documents and this Final Order. For the avoidance of

doubt, once payments that come due in the ordinary course of business and consistent with the DIP

Documents (including the Approved Budget), are tendered to lease counterparties, such funds are

no longer property of the estate, and, accordingly, the liens described herein shall no longer attach

to such assets. Prior to such payments being tendered to the lease counterparties, such amounts

are subject to the DIP Liens and Superpriority Claims described herein.




                                                 93
             Case 19-11595-LSS          Doc 185        Filed 08/13/19   Page 94 of 95



       44.     Credit Bidding. Subject to the rights reserved in paragraph 31, (a) each of the

DIP Agents shall have the right to credit bid, in accordance with the DIP Documents, up to the

full amount of the applicable DIP Obligations in any sale of the DIP Collateral, subject in all

respects to the DIP ICA and the relative lien priorities set forth in Exhibit A; and (b) the

Prepetition Secured Parties shall have the right to credit bid up to the full amount of their

Prepetition Debt in any sale of the Prepetition Collateral, subject in all respects to the Prepetition

Intercreditor Agreements, as applicable, and the relative lien priorities set forth in Exhibit A, in

each case of (a) and (b), as provided for in section 363(k) of the Bankruptcy Code, without the

need for further Court order authorizing the same and whether any such sale is effectuated

through section 363(k) or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee under section

725 of the Bankruptcy Code, or otherwise.

       45.     No Third Party Rights. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder or any direct,

indirect or incidental beneficiary.

       46.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001 and 6004, in each

case to the extent applicable, are satisfied by the contents of the Motion.

       47.     Necessary Action. The Debtors are authorized to take any and all such actions as

are necessary or appropriate to implement the terms of this Final Order.




                                                  94
             Case 19-11595-LSS          Doc 185       Filed 08/13/19    Page 95 of 95



       48.     Retention of Jurisdiction. The Court shall retain jurisdiction to implement,

interpret and enforce the provisions of this Final Order, and this retention of jurisdiction shall

survive the confirmation and consummation of any chapter 11 plan for any one or more of the

Debtors notwithstanding the terms or provisions of any such chapter 11 plan or any order

confirming any such chapter 11 plan.




 Dated: August 13th, 2019                         LAURIE SELBER SILVERSTEIN
 Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE




                                                 95
